EXECUTION COPY

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT

by and among

PSEG GLOBAL INTERNATIONAL HOLDINGS LLC,

PSEG GLOBAL USA L.L.C.,

PSEG INTERNATIONAL L.L.C.,

PSEG EUROPE B.V.

and

AEI CHILE HOLDINGS LTD.



–––––––––––––––––––––––––––––––––––



PSEG ENERGY HOLDINGS L.L.C.
and
AEI,
each as a guarantor



–––––––––––––––––––––––––––––––––––


Dated as of October 30, 2007

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS           Page   ARTICLE I   Definitions and Rules of
Construction   SECTION 1.01.   Definitions   2   ARTICLE II   Purchase and Sale
  SECTION 2.01.   Purchase and Sale of the Shares and Closing   2 SECTION 2.02.
  Transactions to be Effected at the Closing   2   ARTICLE III   Representations
and Warranties Relating to Sellers   SECTION 3.01.   Organization and Existence
  3 SECTION 3.02.   Authorization   3 SECTION 3.03.   Prohibitive Litigation;
Consents of Sellers   3 SECTION 3.04.   Noncontravention   4 SECTION 3.05.  
Title   4 SECTION 3.06.   Brokers   4 SECTION 3.07.   PSEG Guarantor   4  
ARTICLE IV   Representations and Warranties Relating to the Acquired Companies  
SECTION 4.01.   Organization and Existence   5 SECTION 4.02.   Subsidiaries   5
SECTION 4.03.   Prohibitive Litigation; Consents of Acquired Companies   5
SECTION 4.04.   Noncontravention   6 SECTION 4.05.   Title   6 SECTION 4.06.  
Financial Statements   6 SECTION 4.07.   Litigation   7 SECTION 4.08.  
Compliance with Laws; Sufficiency of Permits and Assets   8 SECTION 4.09.  
Contracts   8 SECTION 4.10.   Assets   9 SECTION 4.11.   Employee Matters   9
SECTION 4.12.   Environmental Matters   10 SECTION 4.13.   Taxes   10


-i-

--------------------------------------------------------------------------------



SECTION 4.14.   Brokers  
11
SECTION 4.15.   Specified Distributions  
11
SECTION 4.16.   Exclusive Representations and Warranties; Limitation of
Specified  

    Distributions  
11
  ARTICLE V   Representations and Warranties of Buyer   SECTION 5.01.  
Organization and Existence  
12
SECTION 5.02.   Authorization  
12
SECTION 5.03.   Consents  
12
SECTION 5.04.   Noncontravention  
12
SECTION 5.05.   Litigation  
13
SECTION 5.06.   Compliance with Laws  
13
SECTION 5.07.   Brokers  
13
SECTION 5.08.   Investment Intent  
13
SECTION 5.09.   Available Funds; Credit Ratings; Source of Funds  
13
SECTION 5.10.   Investigation  
14
SECTION 5.11.   Disclaimer Regarding Projections  
14
SECTION 5.12.   Legal Impediments  
14
SECTION 5.13.   No Other Representations or Warranties  
14
  ARTICLE VI   Covenants   SECTION 6.01.   Information Pending Closing  
15
SECTION 6.02.   Conduct of Business Pending the Closing  
15
SECTION 6.03.   Tax Matters  
17
SECTION 6.04.   Confidentiality; Publicity  
18
SECTION 6.05.   Post-Closing Books and Records; Financial Statements  
18
SECTION 6.06.   Expenses  
19
SECTION 6.07.   Further Actions  
19
SECTION 6.08.   Sempra Right of First Refusal  
21
SECTION 6.09.   Support Agreement  
21
SECTION 6.10.   Shareholders Agreement of Luz del Sur  
21
SECTION 6.11.   OPA Tender Offer; Post Closing Acquisitions  
21
SECTION 6.12.   Names Following the Closing  
22
SECTION 6.13.   Specified Distributions; Return of Unrelated Assets  
22
SECTION 6.14.   PSEG Global Funding Corp  
22


-ii-

--------------------------------------------------------------------------------



ARTICLE VII   Conditions to Closing   SECTION 7.01.      Conditions to Each
Party’s Obligations  
22
SECTION 7.02.      Conditions to Obligation of Buyer  
23
SECTION 7.03.      Conditions to Obligation of Seller  
23
SECTION 7.04.      Frustration of Closing Conditions  
24
SECTION 7.05.      Effect of Certain Waivers of Closing Conditions  
24
SECTION 7.06.      No Right to Close on Chilquinta and Luz del Sur Independently
 
24
  ARTICLE VIII   Survival and Release   SECTION 8.01.      Survival  
24
SECTION 8.02.      “As Is” Sale; Release  
24
SECTION 8.03.      Right to Specific Performance; Certain Limitations  
25
  ARTICLE IX   Indemnification, Termination, Amendment and Waiver   SECTION
9.01.      Indemnification by Sellers  
26
SECTION 9.02.      Indemnification by Buyer  
27
SECTION 9.03.      Indemnification Procedures  
27
SECTION 9.04.      Indemnification Generally; Guarantees  
29
SECTION 9.05.      Termination  
30
SECTION 9.06.      Effect of Termination  
30
SECTION 9.07.      Amendments and Waivers  
31
  ARTICLE X   Miscellaneous   SECTION 10.01.      Notices  
31
SECTION 10.02.      Severability  
32
SECTION 10.03.      Counterparts  
32
SECTION 10.04.      Entire Agreement; No Third Party Beneficiaries  
32
SECTION 10.05.      Governing Law  
33
SECTION 10.06.      Specific Performance  
33
SECTION 10.07.      Consent to Jurisdiction; Waiver of Jury Trial  
33
SECTION 10.08.      Assignment  
33
SECTION 10.09.      Headings  
33
SECTION 10.10.      Construction  
34
SECTION 10.11.      Schedules and Exhibits  
34


-iii-

--------------------------------------------------------------------------------



Exhibits     Exhibit A   Defined Terms and Index of Defined Terms Exhibit B  
List of Companies     Schedules     Schedule 1.1(a)   Sellers’ Knowledge
Schedule 1.1(b)   Buyer’s Knowledge Schedule 3.03   Consents of Sellers Schedule
3.05   Shares Schedule 4.02   Acquired Companies Organization Chart Schedule
4.03   Consents of the Acquired Companies Schedule 4.04   Noncontravention
Schedule 4.05   Title Schedule 4.06   Changes Since the Balance Sheet Date
Schedule 4.07   Litigation Schedule 4.09   Material Contracts Schedule 4.11  
Material Company Plans Schedule 4.12   Environmental Schedule 4.13   Taxes
Schedule 6.02   Conduct of the Business


-iv-

--------------------------------------------------------------------------------



     This STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of October 30,
2007 and is by and among PSEG GLOBAL INTERNATIONAL HOLDINGS LLC, a Delaware
limited liability company, PSEG GLOBAL USA L.L.C., a New Jersey limited
liability company and PSEG INTERNATIONAL L.L.C., a Delaware limited liability
company, PSEG EUROPE B.V., a Netherlands corporation (each a “Seller” and,
collectively, “Sellers”), AEI CHILE HOLDINGS LTD., a Cayman Islands limited
company (“Buyer”), PSEG ENERGY HOLDINGS L.L.C., a New Jersey limited liability
company (“PSEG Guarantor”) and AEI, a Cayman Islands corporation (“Buyer
Guarantor”).

RECITALS

     WHEREAS, PSEG Global International Holdings LLC directly owns 100% of PSEG
Americas Ltd., a Bermuda corporation (“PSEG Americas (Bermuda)”), and indirectly
owns a 50.00% interest in Chilquinta Energía S.A., a corporation organized under
the laws of Chile (“Chilquinta”), and a 37.95% interest in Luz del Sur S.A.A., a
corporation organized under the laws of Peru (“Luz del Sur”).

     WHEREAS, PSEG Global USA L.L.C. directly owns 100% of PSEG Chilquinta
Finance LLC, a Delaware limited liability company (“PSEG Chilquinta Finance”).

     WHEREAS, PSEG International L.L.C. directly owns 100% of PSEG Americas
L.L.C., a Delaware limited liability company (“PSEG Americas (Delaware)”.

     WHEREAS, through their ownership in PSEG Americas (Bermuda), PSEG
Chilquinta Finance and PSEG Americas (Delaware), Sellers indirectly own
interests in various other entities directly or indirectly related to Chilquinta
and Luz del Sur.

     WHEREAS, PSEG Europe B.V. owns four shares of Peruvian Opportunity Company
SAC, a Peruvian corporation (“Peruvian Opportunity Company”), and Peruvian
Opportunity Company indirectly owns approximately 75.9% of Luz del Sur.

     WHEREAS, PSEG Guarantor and Buyer Guarantor each desire to guarantee
certain obligations of their subsidiaries under this Agreement.

     WHEREAS, Sempra Energy, a California corporation (“Sempra”), indirectly
owns a 50.00% interest in Chilquinta and a 37.95% interest in Luz del Sur.

     WHEREAS, Buyer desires to purchase, and Sellers desire to sell to Buyer, on
the terms and conditions of this Agreement, all of Sellers’ equity interests in
PSEG Americas (Bermuda), PSEG Chilquinta Finance and PSEG Americas (Delaware)
(collectively, the “Acquired Parent Entities”), and, as a result of such
transaction, indirectly transfer ownership to Buyer of Sellers’ interests in
Chilquinta, Luz del Sur and various other related entities.

--------------------------------------------------------------------------------



2

     WHEREAS, Buyer desires to purchase, and PSEG Europe B.V. desires to sell to
Buyer, on the terms and conditions of this Agreement, PSEG Europe B.V.’s four
shares in Peruvian Opportunity Company.

     NOW THEREFORE, the Parties hereby agree as follows:

ARTICLE I

Definitions and Rules of Construction

     SECTION 1.01. Definitions. Capitalized terms used in this Agreement have
the meanings ascribed to them by definition in this Agreement or in Exhibit A
hereto.

ARTICLE II

Purchase and Sale

     SECTION 2.01. Purchase and Sale of the Shares and Closing. (a) On the terms
and subject to the conditions of this Agreement, at the Closing, Buyer agrees to
purchase the Shares and Sellers agree to sell to Buyer the Shares.

     (b) The aggregate amount to be paid by Buyer for the Shares is
US$685,000,000 (the “Purchase Price”). At the Closing, Buyer shall pay the
Purchase Price to Sellers in the United States of America by wire transfer of
immediately available funds in U.S. dollars to such accounts specified by
Sellers to Buyer in writing at least five days prior to the Closing. The closing
of the purchase and sale of the Shares (the “Closing”) shall take place at the
offices of Cravath, Swaine & Moore LLP at 10:00 a.m., New York City time, on the
later of (i) the third Business Day following the satisfaction or waiver of the
conditions set forth in Article VII (other than those conditions that by their
nature are to be satisfied at the Closing) and (ii) the 45th day following the
date hereof, or at such other time, date and place as may be mutually agreed
upon in writing by the Parties (the date on which the Closing actually occurs
being referred to as the “Closing Date”).

     SECTION 2.02. Transactions to be Effected at the Closing. At the Closing:

     (a) Sellers shall deliver (or cause to be delivered) to Buyer physical
certificates representing the Shares, duly endorsed in blank or accompanied by
stock powers duly endorsed in blank;

     (b) Sellers shall deliver letters of resignation relating to (i) each
member of the board of directors of each PSEG Company, (ii) each member of the
board of directors of each PSEG/Sempra Company that was appointed, directly or
indirectly, to such board by a PSEG Company, and (iii) each member of the board
of directors of each Operating Company and each Operating Company Subsidiary
that was appointed, directly or indirectly, by a PSEG Company;

--------------------------------------------------------------------------------



3

     (c) Buyer shall deliver an appropriate assignment and assumption agreement
as is necessary for Buyer to become a party to the Shareholders Agreement
related to Luz del Sur;

     (d) Buyer Guarantor shall deliver an assignment and assumption agreement
and any other appropriate documentation as is necessary for Buyer Guarantor to
assume the obligations of PSEG Guarantor under the Support Agreement (including
the required opinion of its counsel);

     (e) Buyer and Sellers shall deliver any other documents required for such
Closing under applicable Law and any other customary closing documents
reasonably requested by either Party to demonstrate satisfaction of the
conditions and compliance with the covenants set forth in this Agreement; and

     (f) Buyer shall pay the Purchase Price as provided in Section 2.01.

ARTICLE III

Representations and Warranties Relating to Sellers

     Each Seller hereby, jointly and severally, represents and warrants to Buyer
as of the date hereof as follows:

     SECTION 3.01. Organization and Existence. Each Seller is a limited
liability company or corporation with all requisite corporate power and
authority required to enter into this Agreement and consummate the transactions
contemplated hereby. Each Seller is duly organized, validly existing and in good
standing in its jurisdiction of organization. Each Seller is duly qualified or
licensed to do business in each other jurisdiction where the actions required to
be performed by it hereunder makes such qualification or licensing necessary,
except in those jurisdictions where the failure to be so qualified or licensed
would not, individually or in the aggregate, reasonably be expected to result in
a Seller Material Adverse Effect.

     SECTION 3.02. Authorization. The execution, delivery and performance by
Sellers of this Agreement and the consummation by Sellers of the transactions
contemplated hereby are within Sellers’ corporate powers and have been duly
authorized by all necessary corporate action on the part of Sellers. This
Agreement has been duly executed and delivered by each Seller. This Agreement
constitutes (assuming the due execution and delivery by each other Party hereto)
a valid and legally binding obligation of Sellers enforceable against Sellers in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a proceeding in equity or at law).

     SECTION 3.03. Prohibitive Litigation; Consents of Sellers. No legal action,
suit, arbitration, governmental investigation or other legal, judicial or
administrative proceeding is pending or, to the Knowledge of Sellers, threatened
against Sellers or any of their Affiliates (excluding any Acquired Company),
which seeks to prevent or delay the transactions

--------------------------------------------------------------------------------



4

contemplated hereby. No consent, approval, license, permit, order or
authorization (each, a “Consent”) of, or registration, declaration or filing
(each, a “Filing”) with, any Governmental Entity which has not been obtained or
made by Sellers is required to be obtained or made by Sellers in connection with
the execution and delivery of this Agreement by Sellers and the consummation by
Sellers of the transactions contemplated hereby, other than such Consents and
Filings (i) set forth on Schedule 3.03 or (ii) the failure of which to obtain or
make would not reasonably be expected to have a Seller Material Adverse Effect.

     SECTION 3.04. Noncontravention. Subject to compliance with the terms of
each Shareholders Agreement and the Support Agreement, the receipt of the
Bermuda Approval and the consummation of the OPA Tender Offer by Buyer, the
execution, delivery and performance of this Agreement by Sellers does not, and
the consummation by Sellers of the transactions contemplated hereby will not,
(i) contravene or violate any provision of the organizational documents of
Sellers or (ii) contravene or violate any provision of, or result in the
termination or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, any mortgage, lease, franchise, license,
permit, agreement, instrument, law, order, arbitration award, judgment or decree
to which Sellers are a party or by which Sellers are bound, except for any such
items which would not, individually or in the aggregate, reasonably be expected
to result in a Seller Material Adverse Effect.

     SECTION 3.05. Title. Each Seller is the direct legal and beneficial owner
of, and has good and marketable title to, the Shares listed next to such
Seller’s name on Schedule 3.05, free and clear of all Liens other than those
arising pursuant to this Agreement, the Shareholders Agreements or applicable
securities laws. Other than this Agreement and the Shareholders Agreements, the
Shares are not subject to any voting trust agreement or other Contract,
including any Contract restricting or otherwise relating to the voting, dividend
rights or disposition of the Shares. Assuming the accuracy of Buyer’s
representations in Sections 5.01 and 5.02, upon consummation of the Closing and
compliance with the terms of each Shareholders Agreement, good and valid title
to the Shares shall pass to Buyer, free and clear of any Liens, other than those
arising under the Shareholders Agreements or from acts of Buyer or its
Affiliates.

     SECTION 3.06. Brokers. No Seller nor any of their Affiliates (excluding any
Acquired Company) have any liability or obligation to pay fees or commissions to
any broker, finder or agent with respect to the transactions contemplated by
this Agreement, except to Citigroup, whose fees and expenses will be paid by
Sellers.

     SECTION 3.07. PSEG Guarantor. As of the date of this Agreement, PSEG
Guarantor has the following credit ratings: (a) BB- from S&P; (b) BB from Fitch;
and (c) Ba3 from Moody’s.

ARTICLE IV

     Representations and Warranties Relating to the Acquired Companies

     Each Seller hereby, jointly and severally, represents and warrants to Buyer
as of the date hereof, except as set forth in the reports, schedules, forms,
statements and other

--------------------------------------------------------------------------------



5

documents filed by Chilquinta or Luz del Sur with Superintendencia de Valores y
Seguros, Comisión Nacional Supervisora de Empresas y Valores or Bolsa de Valores
de Lima and publicly available on the Internet prior to the date of this
Agreement (but only to the extent it is reasonably apparent that the disclosure
contained in such filed documents is relevant to one or more of the
representations and warranties contained in this Agreement), as follows:

     SECTION 4.01. Organization and Existence. Each PSEG Company, each
PSEG/Sempra Company, each Operating Company and each Operating Company
Subsidiary, (i) is duly incorporated, validly existing and in good standing
under the laws of its jurisdiction of organization; (ii) has the requisite
corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted; and (iii)
is duly qualified or licensed to transact business in each jurisdiction in which
the properties owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary, except, in the case of this
clause (iii), as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

     SECTION 4.02. Subsidiaries. The legal name, jurisdiction of organization
and respective ownership by Sellers and each of the Acquired Companies in each
of the Acquired Companies is set forth on Schedule 4.02 in the form of a
corporate organizational chart and partial list. Except as set forth on Schedule
4.02 and subject to the consummation of the Specified Distributions, the
Acquired Companies do not own any direct or indirect equity ownership,
participation or voting right or interest in any other Person (including any
Contract in the nature of a voting trust or similar agreement or understanding
or indebtedness having general voting rights) or any options, warrants,
convertible securities, exchangeable securities, subscription rights, conversion
rights, exchange rights, stock appreciation rights, phantom stock, profit
participation or other similar rights or Contracts in or issued by any other
Person.

     SECTION 4.03. Prohibitive Litigation; Consents of Acquired Companies. No
legal action, suit, arbitration, governmental investigation or other legal,
judicial or administrative proceeding is pending or, to the Knowledge of
Sellers, threatened against any PSEG Company or any PSEG/Sempra Company, or, to
the Knowledge of Sellers, any Operating Company or any Operating Company
Subsidiary, which seeks to prevent or delay the transactions contemplated
hereby. No Consent of or Filing with any Governmental Entity which has not been
obtained or made by any PSEG Company or any PSEG/Sempra Company is required to
be obtained or made by any PSEG Company or any PSEG/Sempra Company in connection
with the execution and delivery of this Agreement by Sellers and the
consummation by Sellers of the transactions contemplated hereby, other than such
Consents and Filings (i) set forth on Schedule 4.03 or (ii) the failure of which
to obtain or make would not reasonably be expected to have a Company Material
Adverse Effect. To the Knowledge of Sellers, no Consent of or Filing with any
Governmental Entity which has not been obtained or made by any Operating Company
or any Operating Company Subsidiary is required to be obtained or made by any
Operating Company or any Operating Company Subsidiary in connection with the
execution and delivery of this Agreement by Sellers and the consummation by
Sellers of the transactions contemplated hereby, other than such Consents and
Filings (i) set forth on Schedule 4.03 or (ii) the failure of which to obtain or
make would not reasonably be expected to have a Company Material Adverse Effect.

--------------------------------------------------------------------------------



6

     SECTION 4.04. Noncontravention. Subject to compliance with the terms of
each Shareholders Agreement and the Support Agreement, the receipt of the
Bermuda Approval and the consummation of the OPA Tender Offer by Buyer, the
execution, delivery and performance of this Agreement by Sellers does not, and
the consummation by Sellers of the transactions contemplated hereby will not,
with respect to the PSEG Companies and the PSEG/Sempra Companies and, to the
Knowledge of Sellers, with respect to the Operating Companies and Operating
Company Subsidiaries, (i) contravene or violate any provision of the
organizational documents of any Acquired Company or (ii) contravene or violate
any provision of, or result in the termination or acceleration of, or entitle
any party to accelerate any obligation or indebtedness under, any mortgage,
lease, franchise, license, permit, agreement, instrument, law, order,
arbitration award, judgment or decree to which any Acquired Company is a party
or by which any Acquired Company is bound, except for any such items (A) set
forth on Schedule 4.04 or (B) which would not (1), individually or in the
aggregate, reasonably be expected to result in a Company Material Adverse Effect
or (2) reasonably be expected to result in, individually, any payment obligation
by any Acquired Company in excess of US$5,000,000.

     SECTION 4.05. Title. Each PSEG Company, each PSEG/Sempra Company, each
Operating Company and each Operating Company Subsidiary is the direct legal and
beneficial owner of, and has good and marketable title to, the equity interests
reflected to be owned by such Person on Schedule 4.02, free and clear of all
Liens other than those arising pursuant to this Agreement, the Financing
Documents and the Shareholders Agreements, and upon consummation of the Closing
and compliance with the terms of each Shareholders Agreement, the Buyer shall
indirectly acquire such rights in such equity interests. Other than as set forth
on Schedule 4.05, such equity interests are not subject to any voting trust
agreement or other Contract, including any Contract restricting or otherwise
relating to the voting, dividend rights or disposition of such interests.

     SECTION 4.06. Financial Statements. (a) Sellers have previously furnished
or made available to Buyer copies of (i) the audited consolidated financial
statements of Chilquinta, Luz del Sur, Tecnored S.A. and Tecsur S.A. as of and
for the years ended December 31, 2004, December 31, 2005 and December 31, 2006,
(ii) the unaudited consolidated financial statements of Chilquinta, Luz del Sur,
Tecnored S.A. and Tecsur S.A. (together, with the financial statements described
in clause (i), the “Operating Company Financials”) as of and for the six months
ended June 30, 2007 (the “OpCo Balance Sheet Date”) and (iii) the unaudited
consolidated balance sheets of each Acquired Parent Entity as of and for the
nine months ended September 30, 2007 (the “Acquired Parent Entity Balance Sheet
Date”), as adjusted to give effect to the Specified Distributions (the “Acquired
Parent Entity Financials” and, together with the Operating Company Financials,
the “Financial Statements”). The Operating Company Financials fairly present, in
all material respects, in conformity with the generally accepted accounting
principles referred to therein (except as described in the notes thereto), the
financial position, results of operations and cash flows of Chilquinta, Luz del
Sur, Tecnored S.A. or Tecsur S.A., as the case may be, as of the dates and for
the periods indicated, subject in the case of any unaudited and/or interim
Operating Company Financials to normal year-end adjustments and the absence of
footnotes. The Acquired Parent Entity Financials fairly present, in all material
respects, in conformity with generally accepted accounting principles in the
United States, the financial position, results of operations and cash flows of
each Acquired Parent Entity, as the case may be, as adjusted to give effect to
the Specified Distributions, as of the

--------------------------------------------------------------------------------



7

dates and for the periods indicated, subject to normal year-end adjustments and
the absence of footnotes.

     (b) Except as set forth on Schedule 4.06 and for consummation of the
Specified Distributions, since the Acquired Parent Entity Balance Sheet Date,
with respect to the PSEG Companies and PSEG/Sempra Companies, and since the
Balance Sheet Date, with respect to the Operating Company and Operating Company
Subsidiaries, (i) except in compliance with Section 6.02, the PSEG Companies’
and the PSEG Sempra Companies’ businesses, and, to the Knowledge of Sellers, the
Operating Companies’ and the Operating Company Subsidiaries’ businesses, have
been conducted in accordance with the ordinary course of business consistent
with past practices, (ii) except in compliance with Section 6.02, the Acquired
Parent Entities have not paid any dividends or made any other distributions, and
(iii) there has not been any change, event or effect relating to the PSEG
Companies or the PSEG/Sempra Companies or, to the Knowledge of Sellers, the
Operating Companies or the Operating Company Subsidiaries, that, individually or
in the aggregate with other changes, events or effects, has resulted in, or
could reasonably be expected to result in, a Company Material Adverse Effect.

     SECTION 4.07. Litigation. (a) Except as disclosed on Schedule 4.07, there
are no Claims pending or, to the Knowledge of Sellers, threatened, against or
otherwise relating to the PSEG Companies or PSEG/Sempra Companies before any
Governmental Entity or any arbitrator, that would, individually or in the
aggregate with other Claims arising under the same or similar facts and
circumstances, reasonably be expected to result in a payment by the PSEG
Companies or the PSEG/Sempra Companies of US$500,000 or more, or grant the
ability to obtain material equitable remedies against the PSEG Companies or the
PSEG/Sempra Companies. Except as disclosed on Schedule 4.07, to the Knowledge of
Sellers, there are no Claims pending or threatened, against or otherwise
relating to the Operating Companies or the Operating Company Subsidiaries before
any Governmental Entity or any arbitrator, that would, individually or in the
aggregate with other Claims arising under the same or similar facts and
circumstances, reasonably be expected to result in a payment by the Operating
Companies or the Operating Company Subsidiaries of US$5,000,000 or more, or
grant the ability to obtain material equitable remedies against the Operating
Companies or the Operating Company Subsidiaries.

     (b) Except as disclosed on Schedule 4.07, the PSEG Companies and
PSEG/Sempra Companies are not subject to any judgment, decree, injunction, rule
or order of any Governmental Entity or any arbitrator that would, individually
or in the aggregate with other matters based on the same or similar facts and
circumstances, reasonably be expected to result in (i) a payment by the PSEG
Companies or PSEG/Sempra Companies of US$500,000 or more, (ii) the ability to
obtain material equitable remedies against the PSEG Companies or PSEG/Sempra
Companies or (iii) a Company Material Adverse Effect. Except as disclosed on
Schedule 4.07, to the Knowledge of Sellers, the Operating Companies and the
Operating Company Subsidiaries are not subject to any judgment, decree,
injunction, rule or order of any Governmental Entity or any arbitrator that
would, individually or in the aggregate with other matters based on the same or
similar facts and circumstances, reasonably be expected to result in (i) a
payment by the Operating Companies or the Operating Company Subsidiaries of
US$5,000,000 or more, (ii) the ability to obtain material equitable remedies
against the Operating Companies or the Operating Company Subsidiaries or (iii) a
Company Material Adverse Effect.

--------------------------------------------------------------------------------



8

     SECTION 4.08. Compliance with Laws; Sufficiency of Permits and Assets. The
PSEG Companies and the PSEG/Sempra Companies are not, and, to the Knowledge of
Sellers, the Operating Companies and the Operating Company Subsidiaries are not,
in violation of any Law (including any applicable foreign corrupt practices
Law), except for any violation that is not reasonably expected to result in a
Company Material Adverse Effect. All permits, certificates, licenses and other
authorizations of all Governmental Entities and all equipment, inventory,
intellectual property, real property and other assets, that the PSEG Companies
and the PSEG/Sempra Companies, and, to the Knowledge of Sellers, the Operating
Companies and the Operating Company Subsidiaries, require in order to own,
lease, maintain, operate and conduct their businesses as currently conducted in
all material respects, are held by the applicable Acquired Company, except for
any omissions or defects that are not reasonably expected to result in a Company
Material Adverse Effect. The PSEG Companies and the PSEG/Sempra Companies are
not, and, to the Knowledge of Sellers, the Operating Companies and the Operating
Company Subsidiaries are not, in violation of the terms of any permits,
licenses, franchises, writs, variances, exemptions, orders and other
authorizations, consents or approvals from Governmental Entities used in the
operation of their businesses, except for any violation that is not reasonably
expected to result in a Company Material Adverse Effect.

     SECTION 4.09. Contracts. (a) Subject to consummation of the Specified
Distributions and excluding Contracts with respect to which the Acquired
Companies will not be bound or have liability after the Closing or which are
terminable on less than ninety (90) days’ notice without material penalty,
Schedule 4.09 sets forth a list as of the date of this Agreement of all:

     (i) to the Knowledge of Sellers, Contracts of any Operating Company or any
Operating Company Subsidiary for the purchase of electricity;

     (ii) to the Knowledge of Sellers, Contracts of any Operating Company or any
Operating Company Subsidiary for the sale of electricity that are reasonably
expected to generate revenue after the Closing Date in excess of US$1,000,000;

     (iii) Contracts of any PSEG Company or PSEG/Sempra Company that are
reasonably expected to require payments by such company after the Closing Date
in excess of US$500,000;

     (iv) to the Knowledge of Sellers, Contracts of any Operating Company or any
Operating Company Subsidiary that are reasonably expected to require payments by
such company after the Closing Date in excess of US$5,000,000;

     (v) Contracts with respect to which Buyer or the Acquired Companies will be
required to assume the guaranty obligations or indebtedness of Sellers or any
Affiliate of Sellers (other than the Acquired Companies) upon the Closing or
thereafter; and

     (vi) Contracts which contain any covenant which materially restricts the
ability of the PSEG Companies or the PSEG/Sempra Companies or, to the

--------------------------------------------------------------------------------



9

Knowledge of Sellers, the Operating Companies or the Operating Company
Subsidiaries, to compete or to engage in any activity or business.

The foregoing Contracts are collectively referred to as the “Material
Contracts”.

     (b) Each Material Contract relating to a PSEG Company or a PSEG/Sempra
Company constitutes the valid and binding obligation, in full force and effect,
of such company and, to the Knowledge of Sellers, the other parties thereto.
Each Material Contract relating to an Operating Company or an Operating Company
Subsidiary constitutes, to the Knowledge of Sellers, the valid and binding
obligation, in full force and effect, of such company and the other parties
thereto.

     (c) The PSEG Companies and the PSEG/Sempra Companies are not, and to the
Knowledge of Sellers, the Operating Companies, the Operating Company
Subsidiaries and the other parties party thereto are not, in default in the
performance or observance of any term or provision of, and no event has occurred
which, with lapse of time or the giving of notice, would result in a default
under, any Material Contract, other than for defaults or events that would not,
individually or in the aggregate, reasonably be expected to result in a Company
Material Adverse Effect.

     SECTION 4.10. Assets. Subject to the consummation of the Specified
Distributions and subject to the applicable matters listed on Schedule 4.07, the
PSEG Companies and the PSEG/Sempra Companies and, to the Knowledge of Sellers,
the Operating Companies and the Operating Company Subsidiaries have good and
valid title to, or valid leasehold interests in, all their real and personal
property material to their businesses, free and clear of all Liens other than
(a) such imperfections of title, easements, encumbrances, restrictions and other
Liens which do not interfere with their ability to conduct their businesses as
currently conducted or to utilize such properties for their intended purposes,
(b) materialmen’s, mechanics’, carriers’, workmen’s, warehousemen’s, repairmen’s
and other like Liens arising in the ordinary course of business, or deposits to
obtain the release of such Liens, to the extent relating to amounts not yet due
and payable or being contested in good faith, (c) Liens for Taxes not yet due
and payable or being contested in good faith, (d) Liens that secure debt
obligations that are reflected or referred to in the Financial Statements or
that arise under the Finance Documents and (e) Liens arising under conditional
sales contracts and equipment leases with third parties.

     SECTION 4.11. Employee Matters. (a) As of the Closing Date, no PSEG Company
nor any PSEG/Sempra Company will have any employees or any liabilities for any
employee compensation or employee benefits related matters.

     (b) Each plan, program, agreement or arrangement relating to employee
compensation, employee benefits, severance, employment, vacation, incentive
compensation and bonus compensation, in each case sponsored or maintained by the
Operating Companies or Operating Company Subsidiaries for the benefit of any of
their employees, other than any plans, programs, agreements or arrangements
required by applicable Law to be adopted, sponsored or maintained, is referred
to herein as a “Company Plan.” Schedule 4.11 contains a list, as of the date of
this Agreement and to the Knowledge of Sellers, of each material Company Plan
(such Company Plans, the “Material Company Plans”). With respect to each
Material Company Plan,

--------------------------------------------------------------------------------



10

Sellers have made available to Buyer copies of all material plan documents and
any other material related documents, including all amendments thereto.

     (c) To the Knowledge of Sellers, each Material Company Plan is maintained,
operated and administered in material compliance with applicable Laws and with
the terms of such Material Company Plan (including the making of any required
contributions), except where the failure to so comply would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

     (d) Except as set forth in Schedule 4.11 or as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, to the Knowledge of Sellers, there are no existing or threatened
strikes, lockouts or other labor stoppages involving the employees of the
Operating Companies or the Operating Company Subsidiaries.

     SECTION 4.12. Environmental Matters. With respect to the PSEG Companies and
PSEG/Sempra Companies and, to the Knowledge of Sellers, with respect to the
Operating Companies and the Operating Company Subsidiaries, except as disclosed
on Schedule 4.12 and except as would not reasonably be expected, individually or
in the aggregate, to have a Company Material Adverse Effect: (a) the Acquired
Companies are in compliance with all applicable Environmental Laws; (b) there
are no suits, claims or proceedings pending or threatened against the Acquired
Companies alleging any violation of, or liability under, any Environmental Law;
(c) the Acquired Companies have not received written notice since January 1,
2006 (the substance of which has not been materially resolved) alleging that the
Acquired Companies have disposed of, released or transported, or arranged for
the disposal, release, or transportation of, any Hazardous Substance in
violation of any applicable Environmental Law, or alleging that the Acquired
Companies are liable under any applicable Environmental Law for any
investigation or cleanup of any Hazardous Substances disposed of, released or
transported, or arranged for the disposal, release or transportation, by the
Acquired Companies; (d) the Acquired Companies are not subject to any decree,
order or judgment which is still in effect requiring the investigation or
cleanup of any Hazardous Substance under any Environmental Law at any real
property or facility currently or formerly owned or operated by the Acquired
Companies; and (e) the Acquired Companies have not assumed or provided indemnity
against any liability under any Environmental Law. Notwithstanding any provision
of this Agreement to the contrary, the representations and warranties in this
Section, together with those in Section 4.08 relating to permits, are the sole
and exclusive representations relating to environmental matters.

     SECTION 4.13. Taxes. (a) Except as set forth on Schedule 4.13, (i) all
material Tax Returns required to be filed by the PSEG Companies or the
PSEG/Sempra Companies or by Sellers with respect to the PSEG Companies or the
PSEG/Sempra Companies have been or will be filed when due in accordance with all
applicable Laws; (ii) the PSEG Companies and the PSEG/Sempra Companies have paid
in full all Taxes due and payable, whether or not shown on such Tax Returns;
(iii) there is no action, suit, proceeding, investigation, audit or claim now
pending with respect to any material Tax with respect to the PSEG Companies or
the PSEG/Sempra Companies; (iv) there are no outstanding agreements extending
the statutory period of limitation applicable to any claim for, or the period
for the collection or assessment of, material Taxes with respect to the PSEG
Companies or the PSEG/Sempra Companies ; and (v) the PSEG Companies or the
PSEG/Sempra Companies have timely and properly collected,

--------------------------------------------------------------------------------



11

withheld and remitted to the Taxing Authority to whom such payment is due all
amounts required to be collected or withheld by the PSEG Companies or the
PSEG/Sempra Companies for the payment of material Taxes.

     (b) Except as set forth on Schedule 4.13, to the Knowledge of Sellers, (i)
all material Tax Returns required to be filed by the Operating Companies or the
Operating Company Subsidiaries or by the PSEG Companies or the PSEG/Sempra
Companies with respect to the Operating Companies or the Operating Company
Subsidiaries have been or will be filed when due in accordance with all
applicable Laws; (ii) the Operating Companies and the Operating Company
Subsidiaries have paid in full all Taxes due and payable, whether or not shown
on such Tax Returns; (iii) there is no action, suit, proceeding, investigation,
audit or claim now pending with respect to any material Tax with respect to the
Operating Companies or the Operating Company Subsidiaries; (iv) there are no
outstanding agreements extending the statutory period of limitation applicable
to any claim for, or the period for the collection or assessment of, material
Taxes with respect to the Operating Companies or the Operating Company
Subsidiaries; and (v) the Operating Companies or the Operating Company
Subsidiaries have timely and properly collected, withheld and remitted to the
Taxing Authority to whom such payment is due all amounts required to be
collected or withheld by the Operating Companies or the Operating Company
Subsidiaries for the payment of material Taxes.

     SECTION 4.14. Brokers. No PSEG Company or PSEG/Sempra Company, nor, to the
Knowledge of Sellers, any Operating Company or any Operating Company Subsidiary
has any liability or obligation to pay fees or commissions to any broker, finder
or agent with respect to the transactions contemplated by this Agreement.

     SECTION 4.15. Specified Distributions. Prior to the Closing Date, Sellers
and their Affiliates will have consummated the Specified Distributions.
Following consummation of the Specified Distributions, the Acquired Companies
will not hold any assets or have any liabilities other than those related,
directly or indirectly, to Chilquinta or Luz del Sur.

     SECTION 4.16. Exclusive Representations and Warranties; Limitation of
Specified Distributions. It is the explicit intent of each Party hereto that
Sellers:

     (a) are not making any representation or warranty whatsoever, express or
implied, except those representations and warranties expressly set forth in
Article III and this Article IV; and

     (b) are not, other than with respect to Section 4.15, making any
representation or warranty whatsoever, express or implied, regarding (i) any
asset or liability that will not be held by an Acquired Company following
consummation of the Specified Distributions or (ii) any Claim, Lien, violation,
conflict or other item or matter that will not be associated with any Acquired
Company or any asset or liability that will be held by any Acquired Company
following consummation of the Specified Distributions.

--------------------------------------------------------------------------------



12

ARTICLE V

Representations and Warranties of Buyer

     Buyer hereby represents and warrants to Sellers as of the date hereof as
follows:

     SECTION 5.01. Organization and Existence. Buyer is an exempt company under
the laws of the Cayman Islands with all requisite corporate power and authority
required to enter into this Agreement and consummate the transactions
contemplated hereby. Buyer is duly organized, validly existing and in good
standing in its jurisdiction of incorporation. Buyer is duly qualified or
licensed to do business in each other jurisdiction where the actions required to
be performed by it hereunder makes such qualification or licensing necessary,
except in those jurisdictions where the failure to be so qualified or licensed
would not reasonably be expected to result in a material adverse effect on
Buyer’s ability to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

     SECTION 5.02. Authorization. The execution, delivery and performance by
Buyer of this Agreement and the consummation by Buyer of the transactions
contemplated hereby are within Buyer’s corporate powers and have been duly
authorized by all necessary corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer. This Agreement
constitutes (assuming the due execution and delivery by each of the other
Parties hereto) a valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles (whether considered in a proceeding in equity or at
law).

     SECTION 5.03. Consents. No Consent of, or Filing with, any Governmental
Entity which has not been obtained or made by Buyer is required to be obtained
or made by Buyer for or in connection with the execution and delivery of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated hereby, other than such Consents and Filings the failure of which
to obtain or make would not reasonably be expected to result in a material
adverse effect on Buyer’s ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby.

     SECTION 5.04. Noncontravention. Subject to compliance with the terms of
each Shareholders Agreement and the Support Agreement, the receipt of the
Bermuda Approval and the consummation of the OPA Tender Offer by Buyer, the
execution, delivery and performance of this Agreement by Buyer does not, and the
consummation by Buyer of the transactions contemplated hereby will not (i)
contravene or violate any provision of the organizational or constitutional
documents of Buyer or (ii) contravene or violate any provision of, or result in
the termination or acceleration of, or entitle any party to accelerate any
obligation or indebtedness under, any mortgage, lease, franchise, license,
permit, agreement, instrument, law, order, arbitration award, judgment or decree
to which Buyer is a party or by which Buyer is bound, except to the extent that
any such items would not reasonably be expected to result in a material adverse
effect on Buyer’s ability to perform its obligations hereunder or to consummate
the transactions contemplated hereby.

--------------------------------------------------------------------------------



13

     SECTION 5.05. Litigation. There are no Claims pending or, to Buyer’s
Knowledge, threatened, against or otherwise relating to Buyer or any of its
Affiliates before any Governmental Entity or any arbitrator, that would,
individually or in the aggregate, reasonably be expected to result in a material
adverse effect on Buyer’s ability to perform its obligations hereunder or to
consummate the transactions contemplated hereby. Buyer is not subject to any
judgment, decree, injunction, rule or order of any Governmental Entity or any
arbitrator that prohibits the consummation of the transactions contemplated by
this Agreement or would, individually or in the aggregate, reasonably be
expected to result in a material adverse effect on Buyer’s ability to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

     SECTION 5.06. Compliance with Laws. Buyer is not in violation of any Law,
except for violations that would not, individually or in the aggregate,
reasonably be expected to result in a material adverse effect on Buyer’s ability
to perform its obligations hereunder or to consummate the transactions
contemplated hereby.

     SECTION 5.07. Brokers. Neither Buyer nor any of its Affiliates have any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Sellers or their Affiliates could become liable or obliged.

     SECTION 5.08. Investment Intent. Buyer acknowledges that neither the offer
nor the sale of the Shares has been registered under the U.S. Securities Act of
1933, as amended (together with the rules and regulations promulgated
thereunder, the “Securities Act”), or under any state or foreign securities
laws. Buyer is acquiring the Shares for its own account for investment, without
a view to, or for a resale in connection with, the distribution thereof in
violation of the Securities Act or any applicable state securities laws and with
no present intention of distributing or reselling any part thereof. Buyer will
not so distribute or resell any of the Shares in violation of any such law.

     SECTION 5.09. Available Funds; Credit Ratings; Source of Funds. (a) At the
Closing, Buyer will have all funds necessary for its payment of the Purchase
Price and for all other actions necessary for Buyer to consummate the
transactions contemplated in this Agreement (excluding the OPA Tender Offer). As
of the date hereof, Buyer Guarantor has fully committed credit facilities with
undrawn amounts that, together with cash on hand, are in an amount greater than
the Purchase Price. There are no conditions to drawing on such credit facilities
other than those which Buyer Guarantor reasonably believes will be satisfied on
the Closing Date.

     (b) As of the date of this Agreement, Buyer Guarantor has the following
credit ratings: (i) B+ from S&P; (ii) BB from Fitch; and (iii) B1 from Moody’s.

     (c) Neither Buyer nor any of its Affiliates nor, to the Knowledge of Buyer,
any of their officers, directors or employees, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department, and none of the funds used by Buyer to consummate the
transactions contemplated by this Agreement have been provided to or otherwise
made available to Buyer by any such person. None of the funds used

--------------------------------------------------------------------------------



14

by Buyer to consummate the transactions contemplated by this Agreement were
derived from any activities that contravene any applicable anti-money laundering
or anti-bribery laws.

     SECTION 5.10. Investigation. (a) Buyer is a sophisticated entity,
knowledgeable about the industry in which the Acquired Companies operate,
experienced in investments in such businesses and able to bear the economic risk
associated with the purchase of the Shares. Buyer has such knowledge and
experience as to be aware of the risks and uncertainties inherent in the
purchase of shares of the type contemplated in this Agreement, as well as the
knowledge of the Acquired Companies and their operations in particular, and has
independently, based on such information, made its own analysis and decision to
enter into this Agreement. Buyer had full access to the books, records,
facilities and personnel of the Acquired Companies, including all documents made
available to Buyer in the electronic data-room established by Sellers, for
purposes of conducting its due diligence investigation of the Acquired
Companies.

     (b) As of the date of this Agreement, Buyer does not have any knowledge
that the representations and warranties of Sellers made in this Agreement
qualified as to materiality are not true and correct, or that those not so
qualified are not true and correct in any material respect. As of the date of
this Agreement, Buyer does not have any knowledge of any material errors in, or
material omissions from, any Schedule.

     SECTION 5.11. Disclaimer Regarding Projections. Buyer may be in possession
of certain projections and other forecasts regarding the Acquired Companies,
including but not limited to projected financial statements, cash flow items and
other data of the Acquired Companies and certain business plan information of
the Acquired Companies. Buyer acknowledges that there are substantial
uncertainties inherent in attempting to make such projections and other
forecasts and plans and accordingly is not relying on them, that Buyer is
familiar with such uncertainties, that Buyer is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections and
other forecasts and plans so furnished to it, and that Buyer shall have no claim
against anyone with respect thereto. Accordingly, Buyer acknowledges that,
without limiting the generality of Section 4.16, neither Sellers nor any of
their Affiliates has made any representation or warranty with respect to such
projections and other forecasts and plans.

     SECTION 5.12. Legal Impediments. To the Knowledge of Buyer, there are no
facts relating to Buyer, any applicable Law or any Contract to which Buyer is a
party that would disqualify Buyer from obtaining control of the Acquired
Companies or that would prevent, delay or limit the ability of Buyer to perform
its obligations hereunder or to consummate the transactions contemplated hereby.

     SECTION 5.13. No Other Representations or Warranties. It is the explicit
intent of each Party hereto that Buyer is not making any representation or
warranty whatsoever, express or implied, except those representations and
warranties expressly set forth in this Article V.

--------------------------------------------------------------------------------



15

ARTICLE VI

Covenants

     SECTION 6.01. Information Pending Closing. From the date of this Agreement
through the Closing, subject to Section 6.02(c), Sellers shall cause the
Acquired Companies to provide Buyer and its Representatives with information as
to the Acquired Companies and their material operations (including access to
their corporate books and records), as reasonably requested by Buyer and to the
extent such information is readily available to Sellers or could be obtained by
Sellers without any material interference with the business or operations of the
Acquired Companies. Notwithstanding the foregoing, Sellers shall not be required
to provide any information (a) regarding any asset or liability subject to the
Specified Distributions or (b) which Sellers reasonably believe they or the
Acquired Companies are prohibited from providing to Buyer by reason of
applicable Law, which constitutes or allows access to information protected by
attorney/client privilege, or which Sellers or the Acquired Companies are
required to keep confidential or prevent access to by reason of any Contract
with a third party. Notwithstanding anything contained herein, from the date of
this Agreement through the Closing, Buyer shall not be permitted to contact any
of the Acquired Companies’ vendors, customers or suppliers, or any Governmental
Entities (except in connection with applications for governmental approvals in
connection with this Agreement) regarding the operations or legal status of the
Acquired Companies without receiving prior written authorization from Sellers.
Following the Closing, Sellers shall be entitled to retain copies (at Sellers’
sole cost and expense) of all books and records relating to its ownership and/or
operation of the Acquired Companies and their businesses prior to Closing.

     SECTION 6.02. Conduct of Business Pending the Closing. (a) Subject to
paragraph (c) below, from the date of this Agreement through the Closing,
Sellers shall cause the Acquired Companies to be operated in the ordinary course
of business consistent with past practices, and to use commercially reasonable
efforts to preserve, maintain and protect their assets in material compliance
with applicable Laws. Without limiting the foregoing and subject to paragraph
(c) below, except as otherwise expressly contemplated by this Agreement or set
forth in Schedule 6.02 or as consented to by Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed, from the date of this Agreement
through the Closing, Sellers shall cause the Acquired Companies not to do the
following:

     (i) sell, transfer, convey or otherwise dispose of any material assets
outside the ordinary course of business;

     (ii) merge or consolidate with any other Person (other than one of the
other Acquired Companies) or acquire all or substantially all of the assets of
any other Person (other than one of the other Acquired Companies);

     (iii) issue or sell any equity interests (other than upon the exercise of
any outstanding options or pursuant to any employee compensation programs in the
ordinary course of business);

--------------------------------------------------------------------------------



16

     (iv) liquidate, dissolve, reorganize or otherwise wind up their business or
operations;

     (v) purchase any equity securities of any Person (other than one of the
other Acquired Companies);

     (vi) amend or modify their organizational documents;

     (vii) effect any recapitalization, reclassification or like change in their
capitalization;

     (viii) except in the ordinary course of business, acquire any material
assets;

     (ix) engage in any material new line of business;

     (x) make any material change in their Tax reporting principles, methods or
policies, except as required by the generally accepted accounting principles in
their applicable jurisdiction or applicable Law;

     (xi) pay or make any dividend or other distribution, except in the ordinary
course of business consistent with past practice;

     (xii) create, incur or assume any material indebtedness, except in the
ordinary course of business;

     (xiii) settle or consent to any litigation or claim for an amount in excess
of US$5,000,000; or

     (xiv) agree or commit to do any of the foregoing.

     (b) Notwithstanding Section 6.02(a) or any other provision herein:

     (i) the Acquired Companies may take commercially reasonable actions
(whether or not permitted by Section 6.02(a)) with respect to emergency
situations and/or to comply with applicable Laws; and

     (ii) this Section shall not apply to, and shall not in any way limit the
Acquired Companies ability to dispose of or otherwise transfer, any asset or
liability that is the subject of the Specified Distributions.

     (c) Buyer acknowledges that the PSEG/Sempra Companies, the Operating
Companies and the Operating Company Subsidiaries are not wholly owned or
exclusively controlled by Sellers. With respect to such companies, Sellers
obligations pursuant to Section 6.01 and this Section shall be limited to
exercising such level of control over such companies as Sellers are reasonably
able using their reasonable best efforts, taking into account any contractual
rights granted to Sellers in the Shareholders Agreements or other similar
Contracts. It shall not be a breach of Section 6.01 or this Section if, after
Sellers have used such reasonable best efforts,

--------------------------------------------------------------------------------



17

any PSEG/Sempra Company, Operating Company or Operating Company Subsidiary takes
(or fails to take) any action that would otherwise violate Section 6.01 or
Section 6.02(a) .

     SECTION 6.03. Tax Matters. (a) Sellers’ Tax Returns. Sellers shall prepare,
or shall cause to be prepared, and file, or cause to be filed, all Tax Returns
of the PSEG Companies required to be filed for all Pre-Closing Periods. Sellers
shall be responsible for, and shall indemnify Buyer for, all Taxes of the PSEG
Companies (i) for all Pre-Closing Periods and, with respect to any Straddle
Period, for that portion of the taxable year prior to and ending on the Closing
Date, (ii) with respect to any capital gains Taxes payable as a result of the
sale of Shares pursuant to this Agreement, if any, and (iii) arising from any
such company being included in a consolidated group of Sellers or any of their
Affiliates (other than any consolidated group consisting solely of Acquired
Companies) at any time on or prior to the Closing Date. In the case of any
Straddle Period, the amount of any Taxes for the portion of such taxable year
ending on and including the Closing Date shall be determined based on an interim
closing of the books as of the close of business on the Closing Date. Any Tax
refunds that are received by Buyer or by the PSEG Companies that relate to
Pre-Closing Periods or, with respect to Straddle Periods, to the portion of such
taxable year ending on and including the Closing Date, shall be for the account
of Sellers, and Buyer shall pay over to Sellers any such refund within 15 days
after receipt by Buyer of such amount. The preceding sentence shall expressly
apply to any Tax refund received by any Acquired Company from the government of
Peru related to the sale by PSEG Americas (Bermuda) prior to the date hereof of
its shares in Electroandes S.A. Notwithstanding anything to the contrary herein,
Sellers shall be responsible for, and shall indemnify Buyer for, Taxes of the
PSEG Companies described in this Section 6.03(a) only to the extent such Taxes
are in excess of the aggregate amounts reflected as an accrued Tax liability on
the Financial Statements.

     (b) Buyer’s Tax Returns. Buyer shall prepare, or shall cause to be
prepared, and file, or cause to be filed, all other Tax Returns of the PSEG
Companies. In the case of a Tax Return for a Straddle Period, Buyer shall
prepare such Tax Return on a basis consistent with past practice and shall not
file such Return without the prior consent of Sellers, which shall not be
unreasonably withheld, conditioned or delayed. Buyer shall be responsible, and
shall indemnify Sellers for, all Taxes of the PSEG Companies, other than those
Taxes for which Sellers are responsible pursuant to Section 6.03(a) .

     (c) Successor Section 338 Elections. Buyer (or any subsequent owner of
stock of an eligible Acquired Company) may make an election under Section 338(g)
of the Code for any eligible Acquired Company with the prior written consent of
Sellers. However, notwithstanding Sections 6.03(a) and (b), Buyer shall
indemnify Sellers for all additional Taxes of Sellers arising in any year solely
as a result of any 338(g) election by Buyer (or by any such subsequent owner
that makes such a 338(g) election with respect to an Acquired Company effective
on or before December 31, 2008).

     (d) Cooperation. Buyer and Sellers shall cooperate fully, and shall cause
their respective Affiliates to cooperate fully, as and to the extent reasonably
requested by any Party, in connection with the filing of Tax Returns pursuant to
this Section and any audit, litigation or other proceeding (each a “Tax
Proceeding”) with respect to such Tax Returns. Such cooperation shall include
the retention and (upon a Party’s request) the provision of records and
information

--------------------------------------------------------------------------------



18

which are reasonably relevant to any such Tax Proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The requesting Party shall
reimburse the cooperating Parties for all reasonable costs and expenses incurred
by such cooperating Parties. Subject to the foregoing, Sellers shall control any
Tax Proceeding relating to the sale by PSEG Americas (Bermuda) of its
Electroandes S.A. subsidiary; provided, that in connection therewith, Buyer and
the Acquired Companies shall not be required to perform any task other than
ministerial items reasonably requested by Sellers, at Sellers’ expense.

     (e) Transfer Taxes. Buyer shall file all Tax Returns required to be filed
to report Transfer Taxes imposed on or with respect to the transactions
contemplated by this Agreement, shall be solely liable for and shall pay all
such Transfer Taxes, and shall indemnify, defend and hold harmless Sellers and
their Affiliates from and against any and all liability for the payment of such
Transfer Taxes and the filing of such Tax Returns.

     SECTION 6.04. Confidentiality; Publicity. (a) Buyer acknowledges that the
information being provided to it in connection with this Agreement and the
consummation of the transactions contemplated hereby is subject to the terms of
a confidentiality agreement between Buyer Guarantor and Public Service
Enterprise Group Incorporated (the “Confidentiality Agreement”), the terms of
which are incorporated herein by reference. Effective upon, and only upon, the
Closing, the Confidentiality Agreement shall terminate with respect to
information relating solely to the Acquired Companies; provided, however, that
Buyer and each Seller hereby acknowledge and agree that any and all other
information provided to it by the other Parties or its representatives
concerning Sellers or Buyer (as applicable) shall be subject to the terms and
conditions of the Confidentiality Agreement, mutatis mutandis, after the Closing
Date. Notwithstanding anything to the contrary in this Agreement, Buyer and
Sellers acknowledge and agree that a copy of this Agreement (including the
Schedules hereto) shall be delivered to Sempra pursuant to Section 6.08 and that
such delivery shall not be deemed to violate the provisions of this Agreement or
the Confidentiality Agreement.

     (b) Neither Party will make any public announcement or issue any public
communication (including announcements or communications to employees of the
Acquired Companies and interviews with the media) regarding this Agreement or
the transactions contemplated hereby, or any matter related to the foregoing,
without first obtaining the prior consent of the other Party (which consent
shall not be unreasonably withheld), except if such announcement or other
communication is required by applicable Law or legal process (including rules of
any national securities exchange), in which case the Party required to make the
announcement or communication shall allow the other Party reasonable time to
comment on such announcement or communication prior to issuance.

     SECTION 6.05. Post-Closing Books and Records; Financial Statements. (a)
Buyer shall, and to the extent within its powers as a stockholder, shall cause
the Acquired Companies to, retain, for seven years after the Closing Date, all
books, records and other documents pertaining to the Acquired Companies’
businesses that relate to the period prior to the Closing Date, except for tax
returns and supporting documentation relating to the Acquired Companies’
businesses or the Acquired Companies’ assets which shall be retained until 60
days after the date required by applicable Law, and to make the same available
after the Closing Date

--------------------------------------------------------------------------------



19

for inspection and copying by Sellers, during regular business hours without
significant disruption to the Acquired Companies’ businesses and upon reasonable
request and upon reasonable advance notice. At and after the expiration of such
period, if Sellers or any of their Affiliates has previously requested in
writing that such books and records be preserved, Buyer shall, and to the extent
within its powers as a stockholder, shall cause the Acquired Companies to,
either preserve such books and records for such reasonable period as may be
requested by Sellers or transfer such books and records to Sellers or their
designated Affiliates at Sellers’ expense.

     (b) If, after the Closing, any Seller or any of its Affiliates is required
by the securities Laws of the United States or the rules or regulations of any
securities exchange to file or otherwise publish the financial statements of
Chilquinta or Luz del Sur, Buyer agrees to, and to use its commercially
reasonable efforts to cause its Affiliates, Chilquinta and Luz del Sur to,
provide to Sellers any such financial statements or other financial information
reasonably requested at the times reasonably requested, and, upon Sellers’
reasonable request, to cooperate with Sellers in the preparation and, if
necessary, audit of any such financial statements. Such cooperation shall
include the obtaining of any consent of any independent auditor necessary for
any such filing or publication. In the event that such financial statements are
required to be (i) prepared in accordance with generally accepted accounting
principles in the United States (or reconciled to such generally accepted
accounting principles) and (ii) audited by an independent auditor (or, such
reconciliation is required to be so audited), Sellers agree to pay the fees and
expenses of such independent auditor. Buyer acknowledges that, if requested by
Sellers, it will be required to use its commercially reasonable efforts to
deliver the foregoing financial statements and other financial information (and
the audit thereof and consent related thereto) prior to the 75th day following
December 31, 2007.

     SECTION 6.06. Expenses. Except as otherwise provided in this Agreement,
whether or not the Closing takes place, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses, including any fees,
expenses or other payments incurred or owed by a Party to any brokers, financial
advisors or comparable other persons retained or employed by such Party in
connection with the transactions contemplated by this Agreement.

     SECTION 6.07. Further Actions. (a) Subject to the terms and conditions of
this Agreement, Buyer and each Seller agrees to use its reasonable best efforts
(except where a different efforts standard is specifically contemplated by this
Agreement, in which case such different standard shall apply) to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement.

     (b) Subject to paragraph (e) below, Buyer agrees that the obtaining of
required Consents and approvals of parties to Contracts with the Acquired
Companies, and any Filings or Consents with or from any Governmental Entity, are
the responsibility of Buyer and that Buyer shall use its reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to obtain any such Consents and approvals,
and to make any such Filings, as are required in connection with the
consummation of the transactions contemplated hereby. Without limiting the
foregoing, required actions by Buyer

--------------------------------------------------------------------------------



20

shall include, but not be limited to, acceptance by Buyer of any and all
divestitures of any subsidiary or assets of Buyer or its Affiliates or the
Acquired Companies, acceptance by Buyer or any of its Affiliates of any
limitation on or condition on the manner in which they or any of their
Affiliates conducts their business, or acceptance of an agreement to hold any
assets of Buyer or its Affiliates or the Acquired Companies separate in any
lawsuit or other legal proceeding, whether judicial or administrative and
whether required by any applicable Governmental Entity in connection with the
transactions contemplated by this Agreement or any other agreement contemplated
hereby. Without limiting the foregoing, from the date hereof through the Closing
Date, Buyer agrees that except as may be agreed in writing by Sellers, Buyer
shall not, and shall not permit any of its subsidiaries or Affiliates to,
acquire, develop or construct any electric generation or transmission facility
in Chile or Peru or otherwise obtain control over any electric generation or
transmission facility, in each case which could reasonably be expected to impact
the ability of the Parties to secure all required government approvals to
consummate the transactions hereunder, or take any action with any Governmental
Entity relating to the foregoing, or agree, in writing or otherwise, to do any
of the foregoing, in each case which could reasonably be expected to delay or
prevent the consummation of the transactions contemplated hereby or result in
the failure to satisfy any condition to consummation of the transactions
contemplated hereby. Buyer shall bear the fees associated with any Filings or
Consents with or from any Governmental Entity related to the transactions
contemplated hereby.

     (c) Each of Sellers and Buyer shall promptly inform the other Party of any
material communication made to, or received by such Party from, any Governmental
Entity regarding any of the transactions contemplated hereby.

     (d) Sellers shall not have any liability whatsoever to Buyer arising out of
or relating to the failure to obtain any Consent or waiver that is required to
be obtained by Buyer pursuant to the terms of this Agreement in connection with
the transactions contemplated by this Agreement or because of the termination of
any Contract as a result thereof. Buyer acknowledges that no representation,
warranty or covenant of Sellers or the Acquired Companies contained herein shall
be breached or deemed breached, and no condition (expect any condition expressly
relating to any such Consent or waiver) shall be deemed not satisfied, as a
result of (i) the failure to obtain any such Consent or waiver, (ii) any such
termination or (iii) any lawsuit, action, proceeding or investigation commented
or threatened by or on behalf of any Person arising out of or relating to the
failure to obtain any such Consent or waiver or any such termination.

     (e) Sellers shall use their reasonable best efforts to obtain the approval
of the Bermuda Monetary Authority to transfer PSEG Americas (Bermuda) to Buyer
(the “Bermuda Approval”). In connection therewith and upon the reasonable
request of Sellers, Buyer shall take, or cause to be taken, all actions and
shall do, or cause to be done, all things necessary, proper or advisable to
obtain such approval, including providing any information reasonably requested
by Sellers regarding it and its shareholders, officers and directors.

     (f) Upon the reasonable request of Sellers, Buyer agrees to provide a
letter to any Governmental Entity (or to Sellers for Sellers’ records)
confirming the statements of Buyer set forth in Section 5.09(c) .

--------------------------------------------------------------------------------



21

     SECTION 6.08. Sempra Right of First Refusal. In connection with Section 8.3
of each Shareholders Agreement, Buyer and Buyer Guarantor agree to, and to cause
their Affiliates to, cooperate with Sellers and to provide to Sellers any
information or other assistance reasonably requested by Sellers. It is the
intent of the Parties that this Agreement be a “Bona Fide Offer” as defined in
Section 8.3 of each Shareholders Agreement and that a copy of this Agreement be
provided to Sempra in accordance therewith. Sellers’ obligations to transfer the
Shares to Buyer pursuant to this Agreement are expressly conditional on
satisfaction or waiver by Sempra of the requirements of Section 8.3 of each
Shareholders Agreement. Promptly (but in no event later than the fifth Business
Day) following execution of this Agreement, Sellers shall deliver a copy of this
Agreement (including the Schedules), together with any other documents required
by Section 8.3 of either Shareholders Agreement, to Sempra.

     SECTION 6.09. Support Agreement. Buyer Guarantor hereby agrees to assume at
the Closing all of the rights and obligations of PSEG Guarantor under the
Support Agreement, dated as of March 15, 2001, among Sempra Energy, a California
corporation, PSEG Guarantor, U.S. Bank Trust National Association, as trustee,
MBIA Insurance Corporation and the other Persons party thereto (the “Support
Agreement”). Effective as of the Closing, Buyer Guarantor shall assume, pay,
perform and discharge when due, and indemnify, defend and hold harmless, Sellers
and each Affiliate of Sellers and each of their respective officers, directors,
employees, stockholders, agents and representatives from and against, all
obligations, liabilities and commitments of any nature, whether known or
unknown, express or implied, primary or secondary, direct or indirect,
liquidated, absolute, accrued, contingent or otherwise and whether due or to
become due, arising out of, relating to or otherwise in respect of the Support
Agreement. In connection with the foregoing, Buyer Guarantor agrees to use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable to effectuate such
assignment pursuant to Section 7(a)(ii) of the Support Agreement, including
causing its counsel to deliver the opinion contemplated thereby. PSEG Guarantor
and Buyer Guarantor each agree that, prior to the Closing, it will not, and it
will cause its Affiliates not to, take any action (or fail to take any action)
that would reasonably be expected to result in a change of its credit rating (or
the underlying uninsured credit rating of the Notes) by any rating agency if
such change would result in the Support Agreement not being able to be assumed
by Buyer Guarantor on the Closing Date pursuant to Section 7(a)(ii) thereof.

     SECTION 6.10. Shareholders Agreement of Luz del Sur. Buyer hereby agrees to
have assigned to it at the Closing all of the rights and obligations of PSEG
Europe B.V. under the Shareholders Agreement related to Luz del Sur and to use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, all things necessary, proper or advisable to effectuate
such assignment.

     SECTION 6.11. OPA Tender Offer; Post Closing Acquisitions.

     (a) Buyer and its Affiliates shall comply with Peruvian Law requiring Buyer
to make a public tender offer to existing shareholders of Luz del Sur (referred
to in Peru as an ‘OPA’) in connection with the transactions contemplated by this
Agreement (the “OPA Tender Offer”). Buyer shall indemnify and hold harmless each
of Sellers and their Affiliates from any Damages incurred by any of them in
connection with the OPA Tender Offer.

--------------------------------------------------------------------------------



22

     (b) In the event that Buyer or any of its Affiliates on or prior to the
later of (i) the 90th day following the date of this Agreement and (ii) the
Closing Date, directly or indirectly acquires, or enters into any agreement to
directly or indirectly acquire, all or any material portion of the equity
interests in Chilquinta and Luz del Sur that were not acquired by Buyer on the
Closing Date at a price that exceeds US$700,000,000, Buyer shall pay to Sellers
upon the closing of any such acquisition an amount in US Dollars representing
the difference between the price so paid and US$700,000,000. This paragraph (b)
shall not apply to (i) the OPA Tender Offer or (ii) any transaction in which
Buyer or any of its Affiliates acquires, in addition to equity interests in
Chilquinta and Luz del Sur, from the same Person from which it acquires such
equity interests, other unrelated assets with a book value in excess of
US$50,000,000.

     SECTION 6.12. Names Following the Closing. Promptly following the Closing,
Buyer shall use its reasonable efforts to cause the name of any Acquired Company
that includes the word “PSEG” to be changed to a name selected by Buyer, but not
including the word “PSEG” or any similar words; provided, that all such name
changes shall be complete by the six-month anniversary of the Closing Date.

     SECTION 6.13. Specified Distributions; Return of Unrelated Assets. (a)
Sellers shall, and shall cause their Affiliates to, use their reasonable best
efforts to consummate the Specified Distributions as promptly as practicable
following the date of this Agreement.

     (b) If at any time following the Closing, Buyer or any Acquired Company or
any of their Affiliates shall come into possession of any asset that is related
to any asset or liability that was the subject of the Specified Distribution and
is not related to Chilquinta or Luz del Sur in any way (an “Unrelated Asset”),
Buyer shall notify Sellers of such fact and shall promptly deliver to Sellers
such Unrelated Asset.

     SECTION 6.14. PSEG Global Funding Corp. Prior to the Closing, Sellers shall
use their commercial reasonable efforts to assist Buyer in the conversion of
PSEG Global Funding Corp. from a Delaware corporation to a Delaware limited
liability company; provided, however, that (a) such conversion shall not be
effective earlier than the Closing; (b) it shall not be a condition to the
Parties’ obligations to this Agreement that such conversion be effective upon
the Closing or at any other time; (c) Buyer shall be responsible for, and shall
indemnify Sellers and their Affiliates against, all costs and expenses incurred
in connection with any such conversion (whether in connection with Filings with
or Consents of Governmental Entities or parties to Contracts, or otherwise); (d)
Sellers shall not be deemed to have breached its obligations under this Section
solely as a result of a required Consent of any Person not being obtained; and
(e) Buyer shall draft all documentation in connection with such conversion.

ARTICLE VII

Conditions to Closing

     SECTION 7.01. Conditions to Each Party’s Obligations. The obligation of
Buyer and each Seller to consummate the Closing is subject to the reasonable
satisfaction (or waiver by Buyer and each Seller) on or prior to the Closing of
each of the following conditions:

--------------------------------------------------------------------------------



23

     (a) All authorizations, consents, orders or approvals of, or declarations
or filings with, any Governmental Entity set forth on Schedule 3.03 or Schedule
4.03 shall have been obtained or filed or shall have occurred.

     (b) No injunction or other legal prohibition of any Governmental Entity
preventing the purchase and sale of the Shares shall be in effect; provided that
the Party asserting this condition shall have complied with its obligations
under Section 6.07.

     (c) The Specified Distributions shall have been consummated.

     (d) Sellers shall have received a written waiver by Sempra of its rights of
first refusal under Section 8.3 of each Shareholders Agreement or shall have
otherwise satisfied the requirements of Section 8.3 of each Shareholders
Agreement.

     SECTION 7.02. Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the reasonable satisfaction (or waiver by
Buyer) on or prior to the Closing Date of each of the following additional
conditions:

     (a) Sellers shall have performed and satisfied in all material respects
each of their agreements and obligations set forth in this Agreement required to
be performed and satisfied by them at or prior to the Closing.

     (b) The representations and warranties of Sellers contained in this
Agreement shall be true and correct as of the Closing Date as though made on the
Closing Date (without regard to any express qualifier therein as to materiality,
Seller Material Adverse Effect or Company Material Adverse Effect), except to
the extent such representations and warranties expressly relate to an earlier
date (in which case as of such earlier date) and except for such breaches that,
in the aggregate, would not reasonably be expected to have a Seller Material
Adverse Effect or Company Material Adverse Effect.

     SECTION 7.03. Conditions to Obligation of Seller. The obligation of Sellers
to consummate the Closing is subject to the reasonable satisfaction (or waiver
by Sellers) on or prior to the Closing Date of each of the following additional
conditions:

     (a) Buyer shall have performed and satisfied in all material respects each
of its agreements and obligations set forth in this Agreement required to be
performed and satisfied by it at or prior to the Closing, including the receipt
by Sellers of all amounts to be paid by Buyer under Section 2.01.

     (b) The representations and warranties of Buyer contained in this
Agreement, shall be true and correct in all material respects as of the Closing
Date as though made on the Closing Date (without regard to any express qualifier
therein as to materiality), except to the extent such representations and
warranties expressly relate to an earlier date (in which case as of such earlier
date).

     (c) The Support Agreement shall have been validly assigned to Buyer
Guarantor in accordance with the terms thereof.

--------------------------------------------------------------------------------



24

     (d) The Shareholders Agreement related to Luz del Sur shall have been
validly assigned from PSEG Europe B.V. to Buyer in accordance with the terms
thereof.

     SECTION 7.04. Frustration of Closing Conditions. Neither Buyer nor any
Seller may rely on the failure of any condition set forth in this Article VII to
be satisfied if such failure was caused by such Party’s failure to act in good
faith or to use its reasonable best efforts to cause the Closing to occur, as
required by Section 6.07.

     SECTION 7.05. Effect of Certain Waivers of Closing Conditions. If (a) prior
to the Closing any Party (the “waiving party”) has knowledge of any breach by
any other Party of any representation, warranty or covenant contained in this
Agreement resulting from occurrences, actions or omissions arising after the
date hereof, (b) such other Party acknowledges in writing that the effect of
such breach is a failure of any condition to the waiving party’s obligations set
forth in this Article and (c) the waiving party proceeds with the Closing, the
waiving party shall be deemed to have waived such breach and the waiving party
and its successors, assigns and Affiliates shall not be entitled to be
indemnified pursuant to Article IX, to sue for damages or to assert any other
right or remedy for any losses arising from any matters relating to such
condition or breach, notwithstanding anything to the contrary contained herein
or in any certificate delivered pursuant hereto.

     SECTION 7.06. No Right to Close on Chilquinta and Luz del Sur
Independently. Buyer shall not have the right or the obligation to purchase
Chilquinta and its Operating Company Subsidiaries or Luz del Sur and its
Operating Company Subsidiaries independently. Sellers shall not have the right
or the obligation to sell Chilquinta and its Operating Company Subsidiaries or
Luz del Sur and its Operating Company Subsidiaries independently.

ARTICLE VIII

Survival and Release

     SECTION 8.01. Survival. Other than (a) Sections 3.05 (Title), 4.05 (Title),
4.15 (Specified Distributions), 4.16 (Exclusive Representations and Warranties;
Limitation of Specified Distributions), which shall survive indefinitely, (b)
Sections 4.06 (Financial Statements), 4.11 (Employee Matters) and Section 4.12
(Environmental Matters), which shall survive for a period of 12 months after the
Closing Date, (c) Section 4.13 (Taxes), which shall survive for a period of
eighteen months after the Closing Date, and (d) Sections 5.08 (Investment
Intent), 5.09 (Available Funds; Credit Ratings), 5.10 (Investigation), 5.11
(Disclaimer Regarding Projections) and 5.13 (No Other Representations or
Warranties), which shall survive indefinitely, all other representations,
warranties, covenants and agreements of the Parties contained in this Agreement
(other than covenants and agreements which by their terms are to be performed
after Closing, which shall survive indefinitely) shall terminate on the Closing
Date and there shall be no liabilities or obligations with respect thereto from
and after the Closing.

     SECTION 8.02. “As Is” Sale; Release. (a) EXCEPT FOR THOSE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE III AND ARTICLE IV, (i) THE
ACQUIRED COMPANIES AND SELLERS’ INTEREST IN THE SHARES ARE

--------------------------------------------------------------------------------



25

BEING TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” AND (ii) SELLERS EXPRESSLY
DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR
IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE ACQUIRED COMPANIES OR THE
SHARES OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF
THE ACQUIRED COMPANIES AND THEIR ASSETS.

     (b) Except for the obligations of Sellers under this Agreement, for and in
consideration of the transfer of the Shares, effective as of the Closing, Buyer
shall and shall cause its Affiliates (including the Acquired Companies) to
absolutely and unconditionally release, acquit and forever discharge Sellers and
their Affiliates, each of their present and former officers, directors,
managers, employees and agents and each of their respective heirs, executors,
administrators, successors and assigns, from any and all costs, expenses,
damages, debts, or any other obligations, liabilities and claims whatsoever,
whether known or unknown, both in law and in equity, in each case to the extent
arising out of or resulting from the ownership and/or operation of the Acquired
Companies, or the assets, business, operations, conduct, services, products
and/or employees (including former employees) of any of the Acquired Companies
(and any predecessors), whether related to any period of time before or after
the Closing Date; provided, however, that (i) in the event Buyer’s Affiliates
(other than Buyer Guarantor) are sued by Sellers or its Affiliates for any
matter subject to this release, Buyer’s Affiliates (other than Buyer Guarantor)
shall have the right to raise any defenses or counterclaims in connection with
such lawsuits and (ii) this paragraph shall not apply to any liability or other
obligation related to a breach of Section 4.15.

     SECTION 8.03. Right to Specific Performance; Certain Limitations.
Notwithstanding anything in this Agreement to the contrary:

     (a) Without limiting or waiving in any respect any rights or remedies of a
Party under this Agreement now or hereafter existing at law in equity or by
statute, each of the Parties hereto shall be entitled to specific performance of
the obligations to be performed by the other Parties in accordance with the
provisions of this Agreement;

     (b) Except to the extent set forth in Section 9.04(f), no Representative,
Affiliate of, or direct or indirect equity owner in, any Seller shall have any
personal liability to Buyer or any other Person as a result of the breach of any
representation, warranty, covenant, agreement or obligation of such Seller in
this Agreement and no Representative, Affiliate of, or direct or indirect equity
owner in, Buyer shall have any personal liability to Sellers or any other Person
as a result of the breach of any representation, warranty, covenant, agreement
or obligation of Buyer in this Agreement; and

     (c) No Party shall be liable for special, punitive, exemplary, incidental,
consequential or indirect damages, or lost profits, or losses calculated by
reference to any multiple or earnings or earnings before interest, tax,
depreciation or amortization (or any other valuation methodology) whether based
on contract, tort, strict liability, other Law or otherwise and whether or not
arising from the other Party’s sole, joint or concurrent

--------------------------------------------------------------------------------



26

negligence, strict liability or other fault for any matter relating to this
Agreement and the transactions contemplated hereby.

ARTICLE IX

Indemnification, Termination, Amendment and Waiver

     SECTION 9.01. Indemnification by Sellers. (a) From and after the Closing,
subject to the other provisions of this Article IX, Sellers agree to indemnify
Buyer and its officers, directors, employees and Affiliates (including the
Acquired Companies) (collectively, the “Indemnified Buyer Entities”) and to hold
each of them harmless from and against, any and all Damages suffered, paid or
incurred by such Indemnified Buyer Entity and (i) caused by any breach of any of
the representations and warranties made by Sellers to Buyer in Sections 3.05,
4.05, 4.06, 4.11, 4.12, 4.13 or 4.15 (but only to the extent that Buyer is not
itself in breach of Section 5.10(b) with respect thereto) or (ii) caused by any
breach by Sellers of any of their covenants or agreements contained in this
Agreement (other than any covenant or agreement relating solely to periods prior
to the Closing). For the avoidance of doubt, with respect to any claim for
indemnification related to Damages incurred by an Acquired Company that did not
become wholly owned, directly or indirectly, by Buyer immediately following the
Closing on account of Buyer’s purchase of the Shares, such claim for
indemnification shall be limited to Buyer’s pro rata share of such Damages,
determined using Buyer’s direct and indirect ownership percentage of such
Acquired Company immediately following the Closing.

     (b) Notwithstanding anything to the contrary contained in this Section, the
Indemnified Buyer Entities shall be entitled to indemnification with respect to
any claim for indemnification pursuant to Section 9.01(a)(i) or (ii):

     (i) only if, and then only to the extent that, the aggregate Damages to all
Indemnified Buyer Entities with respect to all claims for indemnification
pursuant to Section 9.01(a)(i) and (ii) exceeds $2,500,000 (the “Deductible”),
whereupon (subject to the provisions of clauses (ii) and (iii) below) Sellers
shall be obligated to pay in full all such amounts but only to the extent such
aggregate Damages are in excess of the amount of the Deductible;

     (ii) only with respect to individual items where the Damages relating
thereto are in excess of $100,000 (any items less than such threshold shall not
be aggregated for the purposes of the immediately preceding clause (i)); and

     (iii) only with respect to claims for indemnification under Section
9.01(a)(i) and (ii) made on or before the expiration of the survival period
pursuant to Section 8.01 for the applicable representation or warranty or
covenant.

     (c) Notwithstanding anything to the contrary contained in this Section, in
no event shall the Indemnified Buyer Entities be entitled to aggregate Damages
in excess of US$68,500,000 (the “Cap”). Notwithstanding anything in this Section
to the contrary, the Deductible and the Cap shall not apply to any
indemnification obligation of Sellers related to Sections 3.05, 4.05 or 4.15;
provided, however, that Sellers shall not be required to indemnify

--------------------------------------------------------------------------------



27

the Indemnified Buyer Entities for any breach of Sections 3.05, 4.05 or 4.15 for
Damages in excess of the Purchase Price. For the avoidance of doubt, the
Deductible and the Cap shall not apply to the indemnification provisions of
Section 6.03.

     (d) In no event shall Sellers be obligated to indemnify the Indemnified
Buyer Entities with respect to Damages arising from the fraud or intentional and
bad faith breach of this Agreement by any of the Indemnified Buyer Entities.

     (e) This Section is subject to the provisions of Section 7.05.

     SECTION 9.02. Indemnification by Buyer. (a) From and after the Closing
Date, subject to the other provisions of this Article IX, Buyer agrees to
indemnify Sellers and their officers, directors, employees and Affiliates
(collectively, the “Indemnified Seller Entities”) and to hold each of them
harmless from and against, any and all Damages suffered, paid or incurred by any
such Indemnified Seller Entity and caused by any breach by Buyer of any of its
covenants or agreements contained in this Agreement (other than any covenant or
agreement relating solely to periods prior to the Closing).

     (b) Notwithstanding anything to the contrary contained in this Section, in
no event shall the Indemnified Seller Entities be entitled to aggregate Damages
in excess of the Cap.

     (c) In no event shall Buyer be obligated to indemnify the Indemnified
Seller Entities with respect to Damages arising from the fraud or intentional
and bad faith breach by any of the Indemnified Seller Entities.

     (d) This Section is subject to the provisions of Section 7.05.

     SECTION 9.03. Indemnification Procedures. (a) If an Indemnified Buyer
Entity or an Indemnified Seller Entity (each, an “Indemnified Entity”) believes
that a claim, demand or other circumstance (or, with respect to Section 6.03, a
Tax Proceeding) exists that has given or may reasonably be expected to give rise
to a right of indemnification under Section 6.03 or this Article IX (whether or
not the amount of Damages relating thereto is then quantifiable), such
Indemnified Entity shall assert its claim for indemnification by giving written
notice thereof (a “Claim Notice”) to the party from which indemnification is
sought (the “Indemnifying Party”) (i) if the event or occurrence giving rise to
such claim for indemnification is, or relates to, a claim, suit, action,
proceeding or Tax Proceeding brought by a Person not a Party or affiliated with
any such Party (a “Third Party”) within 10 Business Days following receipt of
notice of such claim, suit, action, proceeding or Tax Proceeding by such
Indemnified Entity, or (ii) if the event or occurrence giving rise to such claim
for indemnification is not, or does not relate to, a claim, suit, action,
proceeding or Tax Proceeding brought by a Third Party, within 30 days after the
discovery by the Indemnified Entity of the circumstances giving rise to such
claim for indemnity. The failure of an Indemnified Entity to provide a Claim
Notice within 10 Business Days or 30 days (as applicable) shall not release,
waive or otherwise affect an Indemnifying Party’s indemnity obligation
hereunder, except to the extent the Indemnifying Party can demonstrate actual
loss or prejudice as a result of such failure. Each Claim Notice shall describe
the claim in reasonable detail.

--------------------------------------------------------------------------------



28

     (b) If any claim or demand by an Indemnified Entity under Section 6.03 or
this Article IX relates to an action or claim or Tax Proceeding filed or made
against an Indemnified Entity by a Third Party, the Indemnifying Party may elect
at any time to negotiate a settlement or a compromise of such action or claim or
Tax Proceeding or to defend such action or claim or Tax Proceeding, in each case
at its sole cost and expense (subject to the last sentence of this Section
9.03(b)) and with its own counsel; provided, (i) that such settlement or
compromise shall include a waiver and release by the Third Party or Governmental
Entity of all Indemnified Entities; (ii) that the Indemnifying Party’s retention
of counsel shall be subject to the consent of the Indemnified Entity if such
counsel creates a direct legal conflict with an Indemnified Entity or an
unreasonable risk of disclosure of confidential information concerning an
Indemnified Entity, which consent shall not be unreasonably withheld,
conditioned, or delayed; and (iii) that any such settlement or compromise shall
be permitted hereunder only with the consent of the Indemnified Party, which
shall not be unreasonably withheld, conditioned or delayed. If, within 30 days
of receipt from an Indemnified Entity of any Claim Notice with respect to a
Third Party action or claim or a Tax Proceeding, the Indemnifying Party (i)
advises such Indemnified Entity in writing that the Indemnifying Party shall not
elect to defend, settle or compromise such action or claim or Tax Proceeding or
(ii) fails to make such an election in writing, such Indemnified Entity may
(subject to the Indemnifying Party’s continuing right of election in the
preceding sentence in the event of a material and adverse change in such Third
Party action or claim or Tax Proceeding), at its option, defend, settle or
otherwise compromise or pay such action or claim or Tax Proceeding; provided,
that any such settlement or compromise shall be permitted hereunder only with
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed. Unless and until the Indemnifying
Party makes an election in accordance with this Section 9.03(b) to defend,
settle or compromise such action or claim or Tax Proceeding, all of the
Indemnified Entity’s reasonable costs and expenses arising out of the defense,
settlement or compromise of any such action or claim or Tax Proceeding shall be
Damages subject to indemnification hereunder to the extent provided herein and,
if applicable, to the extent such expenses exceed the Deductible or in the event
the Deductible has been satisfied, shall be borne by the Indemnifying Party and
payable monthly or as legal bills are received by the Indemnified Entity and
tendered to the Indemnifying Party. Each Indemnified Entity shall make available
to the Indemnifying Party all information reasonably available to such
Indemnified Entity relating to such action or claim or Tax Proceeding. In
addition, the Parties shall render to each other such assistance as may
reasonably be requested in order to ensure the proper and adequate defense of
any such action or claim or Tax Proceeding. The Party in charge of the defense
shall keep the other Parties fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the Indemnifying
Party elects to defend any such action or claim or Tax Proceeding, then the
Indemnified Entity shall be entitled to participate in such defense with counsel
reasonably acceptable to the Indemnifying Party, at such Indemnified Entity’s
sole cost and expense (it being understood that the Indemnifying Party shall
control such defense). In the event the Indemnifying Party assumes the defense
of (or otherwise elects to negotiate or settle or compromise) any action or
claim or Tax Proceeding as described above, the Indemnified Entity shall
reimburse the Indemnifying Party for all costs and expenses incurred by the
Indemnifying Party in connection with such defense (or negotiation, settlement
or compromise) to the extent, if applicable, that such costs and expenses do not
exceed the amount of the remaining Deductible.

--------------------------------------------------------------------------------



29

     SECTION 9.04. Indemnification Generally; Guarantees. (a) Each Indemnified
Entity shall be obligated in connection with any claim for indemnification under
Section 6.03 or this Article IX to use all commercially reasonable efforts to
obtain any insurance proceeds available to such Indemnified Entity with regard
to the applicable claims and to recover any amounts to which it may be entitled
in respect of the applicable claims pursuant to contractual or other
indemnification rights that it may have against Third Parties. The amount which
the Indemnifying Party is or may be required to pay to any Indemnified Entity
pursuant to Section 6.03 or this Article IX shall be reduced (retroactively, if
necessary) by any insurance proceeds, tax benefits or other amounts actually
recovered by or on behalf of such Indemnified Entity in reduction of the related
Damages. If an Indemnified Entity shall have received the payment required by
this Agreement from the Indemnifying Party in respect of Damages and shall
subsequently receive insurance proceeds, tax benefits or other amounts in
respect of such Damages, then such Indemnified Entity shall promptly repay to
the Indemnifying Party a sum equal to the amount of such insurance proceeds, tax
benefits or other amounts actually received. Any indemnity payment under this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes, unless a final determination with respect to the indemnified party or
any of its Affiliates causes any such payment to not be treated as an adjustment
to the Purchase Price for United States Federal income tax purposes.

     (b) In addition to the requirements of Section 9.04(a), each Indemnified
Entity shall be obligated in connection with any claim for indemnification under
Section 6.03 or this Article IX to use all commercially reasonable efforts to
mitigate Damages upon and after becoming aware of any event which could
reasonably be expected to give rise to such Damages.

     (c) Subject to the rights of any insurance carries contemplated in Section
9.04(a) above, the Indemnifying Party shall be subrogated to any right of action
that the Indemnified Entity may have against any other Person with respect to
any matter giving rise to a claim for indemnification hereunder.

     (d) If on or before the Closing Date a Party has Knowledge of the existence
of claims or other events or occurrences for which it or its officers,
directors, employees or Affiliates would be entitled to indemnification under
Section 6.03 or this Article IX, such Party shall notify the other Party of such
claims or other events or occurrences prior to Closing.

     (e) The indemnification provided in Section 6.03 and this Article IX shall
be the exclusive post-Closing remedy available to any Party hereto with respect
to any breach of any representation, warranty, covenant or agreement in this
Agreement, or otherwise in respect of the transactions contemplated by this
Agreement, except as otherwise expressly provided in this Agreement. In
furtherance of the foregoing, each of the Parties and their Affiliates hereby
waives, from and after the Closing, any and all rights, claims and causes of
action (other than claims of, or causes of action arising from, fraud) it may
have against any other Party arising under or based upon this Agreement, any
document or certificate delivered in connection herewith, any applicable Law
(including any relating to environmental matters) or otherwise (except pursuant
to the indemnification provisions set forth in Section 6.03 or this Article IX).

     (f) Buyer Guarantor hereby unconditionally guarantees, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of all
obligations of

--------------------------------------------------------------------------------



30

Buyer under this Agreement, including Buyer’s obligation to pay the Purchase
Price and Buyer’s indemnification obligations. Buyer Guarantor hereby waives any
provision of any Law applicable hereto which restricts or in any way limits the
rights of any obligee against a guarantor or surety following a default or
failure of performance by an obligor with respect to whose obligations the
guarantee or surety is provided. This guarantee shall survive the Closing and
shall remain in effect for so long as Buyer has any obligations hereunder.

     (g) PSEG Guarantor hereby unconditionally guarantees, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of all
obligations of Sellers under this Agreement, including Sellers’ indemnification
obligations. PSEG Guarantor hereby waives any provision of any Law applicable
hereto which restricts or in any way limits the rights of any obligee against a
guarantor or surety following a default or failure of performance by an obligor
with respect to whose obligations the guarantee or surety is provided. This
guarantee shall survive the Closing and shall remain in effect for so long as
any Seller has any obligations hereunder.

SECTION 9.05. Termination. (a) This Agreement may be terminated:

     (i) by either Buyer or Sellers (provided that the terminating Party is not
then in material breach of any representation, warranty, covenant or other
agreement contained herein) if the Closing shall not have occurred on or prior
to April 25, 2008;

     (ii) at any time prior to the Closing Date by mutual written agreement of
Buyer and Sellers.

     (b) This Agreement shall automatically terminate upon the date on which
Sempra acquires the Shares pursuant to its exercise of its rights of first
refusal under Section 8.3 of each Shareholders Agreement.

     SECTION 9.06. Effect of Termination. (a) If this Agreement is terminated as
permitted by Section 9.05(a), such termination shall be without liability of any
Party to the other Parties, except liability for any breach of any
representations, warranties, covenants or other agreements under this Agreement
prior to such termination.

     (b) If this Agreement is terminated pursuant to Section 9.05(b), (i) such
termination shall be without liability of any Party to the other Parties, except
liability for any breach of any representations, warranties, covenants or other
agreements under this Agreement prior to such termination and (ii),
notwithstanding clause (i), Sellers shall pay to Buyer US$4,000,000, as
reimbursement of expenses incurred by Buyer in connection with due diligence and
the negotiation and execution of this Agreement and the performance of Buyer’s
obligations hereunder.

     (c) If this Agreement is terminated, this Agreement shall become null and
void and of no further force and effect, except for the following provisions
which shall survive such termination: Section 6.04 (Confidentiality; Publicity);
Section 6.06 (Expenses); Section 9.05 (Termination); this Section (Effect of
Termination); and Article X (Miscellaneous).

--------------------------------------------------------------------------------



31

     SECTION 9.07. Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of Buyer and each Seller.
Each Party may, by an instrument in writing signed on behalf of such Party,
waive compliance by any other Party with any term or provision of this Agreement
that such other Party was or is obligated to comply with or perform. No failure
or delay by any Party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. Except as otherwise provided herein, the rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by law.

ARTICLE X

Miscellaneous

     SECTION 10.01. Notices. All notices, requests and other communications
hereunder shall be in writing (including wire, telefax or similar writing) and
shall be sent, delivered or mailed, addressed, or telefaxed:

     (a) if to Buyer, to:

AEI Chile Holdings Ltd.
1221 Lamar, Suite 800
Houston, TX 77010
Attention: General Counsel and Miguel A. Mendoza
Fax: (713) 345-5352

with a copy to:

King & Spalding LLP
1100 Louisiana Street
Suite 4200
Houston, TX 77002
Attention: George (Ned) Crady
Fax: (713) 751-3290

     (b) if to Sellers, to:

PSEG Energy Holdings L.L.C.
80 Park Plaza
Newark, NJ 07102
Attention: David P. Falck
Fax: 973-642-8111

--------------------------------------------------------------------------------



32

with a copy to:

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attention: John T. Gaffney
Fax: (212) 474-3700

Each such notice, request or other communication shall be given (i) by mail
(postage prepaid, registered or certified mail, return receipt requested), (ii)
by hand delivery, (iii) by nationally recognized courier service or (iv) by
telefax, receipt confirmed (with a confirmation copy to be sent by first class
mail; provided that the failure to send such confirmation copy shall not prevent
such telefax notice from being effective). Each such notice, request or
communication shall be effective (i) if mailed, three calendar days after
mailing at the address specified in this Section (or in accordance with the
latest unrevoked written direction from such Party), (ii) if delivered by hand
or by nationally recognized courier service, when delivered at the address
specified in this Section (or in accordance with the latest unrevoked written
direction from the receiving Party) and (iii) if given by telefax, when such
telefax is transmitted to the telefax number specified in this Section (or in
accordance with the latest unrevoked written direction from the receiving
Party), and the appropriate confirmation is received; provided that notices
received on a day that is not a Business Day or after the close of business on a
Business Day will be deemed to be effective on the next Business Day.

     SECTION 10.02. Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid or enforceable, such provision and (b) the remainder
of this Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.

     SECTION 10.03. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement. Delivery of an
executed signature page of this Agreement by facsimile or other electronic image
scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

     SECTION 10.04. Entire Agreement; No Third Party Beneficiaries. This
Agreement (together with the written agreements, Schedules and certificates
referred to herein or delivered pursuant hereto) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter hereof. Except as
provided in Article IX, this Agreement is for the sole benefit of the Parties
and

--------------------------------------------------------------------------------



33

their permitted assigns and is not intended to confer upon any other Person
(including any employee of the Acquired Companies) any rights or remedies
hereunder.

     SECTION 10.05. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

     SECTION 10.06. Specific Performance. The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with its specific terms and that any remedy at law for
any breach of the provisions of this Agreement would be inadequate. Accordingly,
it is agreed that the Parties shall be entitled to an injunction or injunctions
to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

     SECTION 10.07. Consent to Jurisdiction; Waiver of Jury Trial. Each of the
Parties hereto irrevocably submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York located in the
borough of Manhattan in the City of New York, or if such court does not have
jurisdiction, the Supreme Court of the State of New York, New York County, for
the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby. Each of the Parties hereto
further agrees that service of any process, summons, notice or document by U.S.
certified mail to such Party’s respective address set forth in Section 10.01
shall be effective service of process for any action, suit or proceeding in New
York with respect to any matters to which it has submitted to jurisdiction as
set forth above in the immediately preceding sentence. Each of the Parties
hereto irrevocably and unconditionally waives any objection to the laying of
venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in (a) the United States District Court for the
Southern District of New York or (b) the Supreme Court of the State of New York,
New York County, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

     SECTION 10.08. Assignment. Neither this Agreement nor any of the rights or
obligations hereunder shall be assigned by any of the Parties hereto without the
prior written consent of each of the other Parties; provided that Buyer may
transfer its rights and obligations under this Agreement to an Affiliate for
purposes of having such Affiliate take ownership of the Shares so long as Buyer
remains jointly and severally obligated to satisfy all of Buyer’s obligations
under the terms of this Agreement. Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns. Any attempted
assignment in violation of the terms of this Section shall be null and void, ab
initio.

     SECTION 10.09. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

--------------------------------------------------------------------------------



34

     SECTION 10.10. Construction. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation”. Unless the context otherwise requires, references
in this Agreement to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, such
Agreement. Unless the context otherwise requires, the words “hereof”, “hereby”
and “herein” and words of similar meaning when used in this Agreement refer to
this Agreement in its entirety and not to any particular Article, Section or
provision of this Agreement.

     SECTION 10.11. Schedules and Exhibits. Except as otherwise provided in this
Agreement, all Exhibits and Schedules referred to herein are intended to be and
hereby are made a part of this Agreement. Any disclosure in any Party’s Schedule
under this Agreement corresponding to and qualifying a specific numbered
paragraph hereof shall be deemed to correspond to and qualify any other numbered
paragraph relating to such Party to which the applicability of the disclosure is
readily apparent. Certain information set forth in the Schedules is included
solely for informational purposes, is not an admission of liability with respect
to the matters covered by the information, and may not be required to be
disclosed pursuant to this Agreement. The specification of any dollar amount in
the representations and warranties contained in this Agreement or the inclusion
of any specific item in the Schedules is not intended to imply that such amounts
(or higher or lower amounts) are or are not material, and no Party shall use the
fact of the setting of such amounts or the fact of the inclusion of any such
item in the Schedules in any dispute or controversy between the parties as to
whether any obligation, item, or matter not described herein or included in a
Schedule is or is not material for purposes of this Agreement.

[remainder of page intentionally blank; signature pages follow]

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.

  PSEG GLOBAL INTERNATIONAL HOLDINGS   LLC, as a Seller,                by    
/s/ Nelson Garcez Jr.                        Name: Nelson Garcez Jr.            
           Title: Vice President           PSEG GLOBAL USA L.L.C., as a Seller,
               by     /s/ Nelson Garcez Jr.                        Name: Nelson
Garcez Jr.                        Title: Vice President           PSEG
INTERNATIONAL L.L.C., as a Seller,                by     /s/ Nelson Garcez Jr.  
                     Name: Nelson Garcez Jr.                        Title: Vice
President           PSEG EUROPE B.V., as a Seller,                by     /s/
Nelson Garcez Jr.                        Name: Nelson Garcez Jr.                
       Title: Managing Director           PSEG ENERGY HOLDINGS L.L.C., as PSEG  
Guarantor,                by     /s/ Thomas M. O’Flynn                      
 Name: Thomas M. O’Flynn                        Title: President


[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



  AEI CHILE HOLDINGS LTD., as Buyer,                by     /s/ Miguel A. Mendoza
                       Name: Miguel A. Mendoza                        Title:
Authorized Representative           AEI, as Buyer Guarantor,                by  
  /s/ Miguel A. Mendoza                        Name: Miguel A. Mendoza          
             Title: Authorized Representative


 

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



Exhibit A

     As used in the Agreement, the following terms have the following meanings:

     “Acquired Companies” means the PSEG Companies, the PSEG/Sempra Companies,
the Operating Companies and the Operating Company Subsidiaries.

     An “Affiliate” of any Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

     “Agreement” means this Agreement, including the Schedules and Exhibits
hereto, as it may be amended from time to time.

     “Business Day” means any day other than a Saturday or Sunday or any day
banks in Peru, Chile or the State of New York are authorized or required to be
closed.

     “Claim” means any demand, claim, action, legal proceeding (whether at law
or in equity), investigation or arbitration.

     “Code” means the U.S. Internal Revenue Code of 1986, as amended.

     “Company Material Adverse Effect” means any change, event or effect that is
materially adverse to the assets, liabilities, operations or condition of the
Acquired Companies, taken as a whole, in each case, except for any such change,
event or effect resulting from or arising out of (a) changes in economic
conditions generally or in the industries in which the Acquired Companies
operate (including the electric and natural gas generating, transmission or
distribution industries), whether international, national, regional, state,
provincial or local, (b) changes in international, national, regional, state,
provincial or local wholesale or retail markets for electric power, natural gas
or fuel supply or transportation or related products, including those due to
actions by competitors and regulators, (c) changes in general regulatory or
political conditions, including any acts of war or terrorist activities, (d)
changes in national, regional, state, provincial or local electric transmission
or distribution systems generally, (e) strikes, work stoppages or other labor
disturbances affecting national, regional, state, provincial or local electric
transmission distribution systems generally, (f) increases in the costs of
commodities or supplies, including fuel, generally, (g) effects of weather,
meteorological events or other natural disasters or natural occurrences beyond
the control of the Acquired Companies, (h) any change of Law or regulatory
policy, including any rate or tariff, affecting national, regional, state,
provincial or local electric transmission distribution systems generally, (i)
changes or adverse conditions in the securities markets, including those
relating to debt financing, (j) the announcement, execution or delivery of this
Agreement or the consummation of the transactions contemplated hereby, (k) any
general change in accounting principles applicable to the Acquired Companies,
and (l) any actions specifically required to be taken or consented to pursuant
to or in accordance with this Agreement.

     “Contract” means any written contract, lease, license, evidence of
indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement, undertaking or other agreement that is legally
binding.

--------------------------------------------------------------------------------



2

     The term “control” (including its correlative meanings “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

     “Damages” means any and all claims, injuries, lawsuits, liabilities,
losses, damages, judgments, fines, penalties, costs and expenses, including the
reasonable fees and disbursements of counsel (including fees of attorneys and
paralegals, whether at the pre-trial, trial, or appellate level, or in
arbitration) and all amounts reasonably paid in investigation, defense, or
settlement of any of the foregoing.

     “Environmental Law” means any applicable Chilean or Peruvian federal,
state, provincial or local law, statute, ordinance, regulation, permit or valid
and legally-binding order of any Governmental Entity relating to (a) the
protection, preservation or restoration of the environment (including air,
surface water, groundwater, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource), or (b) the exposure
to, or the release or disposal of Hazardous Substances.

     “Financing Documents” means all legal documents and other agreements
relating to the Notes, including the indenture and each supplemental indenture
governing the Notes, the ‘north loan’ agreement between PSEG Global Funding II,
LLC and Chilquinta Energía Finance Co. LLC, the ‘south loan’ agreement between
Inversiones Sempra-PSEG Chile S.A. (which has been merged into Chilquinta) and
The Chase Manhattan Bank Nassau Branch, the participation agreements related to
the south loan, all mortgage, pledge and other security documents related to the
foregoing, the financial guarantee insurance policy issued by MBIA Insurance
Corporation with respect to such notes, and the Support Agreement.

     “Governmental Entity” means any U.S. or foreign federal, state, provincial
or local governmental authority, court, government or self-regulatory
organization, commission, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

     “Hazardous Substance” means any substance or material listed, defined,
classified or regulated as a pollutant, contaminant, hazardous substance, toxic
substance, hazardous waste, or special waste under any applicable Environmental
Law, including, petroleum, petroleum products, volatile organic compounds,
semi-volatile organic compounds, pesticides, polychlorinated biphenyls, and
friable asbestos and asbestos-containing materials.

     “Knowledge” means, (i) in the case of Sellers, the actual knowledge (as
opposed to any constructive or imputed knowledge) of the individuals listed on
Schedule 1(a), and (ii) in the case of Buyer, the actual knowledge (as opposed
to any constructive or imputed knowledge) of the individuals listed on Schedule
1(b).

     “Law” means, with respect to any Person, any domestic or foreign, federal,
state, provincial or local statute, law, ordinance, rule, administrative
interpretation, regulation, order, writ, injunction, directive, judgment, decree
or other requirement of any Governmental Entity

--------------------------------------------------------------------------------



3

directly applicable to such Person or any of its respective properties or
assets, as amended from time to time.

     “Lien” means any mortgage, pledge, assessment, security interest, lien,
adverse claim, levy, encroachment, right of first option, or other similar
encumbrance or restriction.

     “Notes” means 6.47% and 6.62% senior secured notes issued by Chilquinta
Energía Finance Co. LLC, a Delaware limited liability company.

     “Operating Companies” means those entities listed as such on Exhibit B.

     “Operating Company Subsidiaries” means those entities listed as such on
Exhibit B.

     “Party” or “Parties” means each of the parties to this Agreement;
individually, a “Party”, and collectively as the “Parties”.

     “Person” means any individual, corporation, partnership, joint venture,
trust, association, organization, Governmental Entity or other entity.

     “Pre-Closing Period” means a taxable period that ends on or before the
Closing Date.

     “PSEG Companies” means those entities listed as such on Exhibit B.

     “PSEG/Sempra Companies” means those entities listed as such on Exhibit B.

     “Representatives” means, as to any Person, the officers, directors,
managers, employees, counsel, accountants, financial advisers and consultants of
such Person.

     “Seller Material Adverse Effect” means any change, event or effect that has
a material adverse effect on the ability of Sellers to consummate the
transactions contemplated by this Agreement.

     “Shareholders Agreements” means (a) the Amended and Restated Shareholders
Agreement covering the Chilean Companies, dated as of November 3, 2005, among
Sempra Energy International Holdings B.V., PSEG Americas Ltd. and the other
parties thereto and (b) the Shareholders Agreement covering the Peruvian
Companies, dated as of November 3, 2005, among Sempra Energy International
Holdings B.V., PSEG Americas Ltd. and the other parties thereto.

     “Shares” means (a) all of the equity interests of the Acquired Parent
Entities and (b) the four shares of Peruvian Opportunity Company owned by PSEG
Europe B.V.

     “Specified Distributions” means the distribution to Sellers or Affiliates
of Sellers (other than the Acquired Companies) by certain PSEG Companies of all
assets and liabilities held by such PSEG Companies that are not related to
Chilquinta or Luz del Sur, including any cash held by any PSEG Company.

 

--------------------------------------------------------------------------------



4

     “Straddle Period” means a taxable period that begins on or before and ends
after the Closing Date.

     “Tax” or “Taxes” means any United States federal, state, local, Chilean,
Peruvian or other foreign income, profits, franchise, withholding, ad valorem,
personal property (tangible and intangible), employment, payroll, sales and use,
social security, disability, occupation, real property, severance, excise and
other taxes, charges, levies or other assessments imposed by a Taxing Authority,
including any interest, penalty or addition thereto.

     “Tax Returns” means any return, report or similar statement required to be
filed with respect to any Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

     “Taxing Authority” means, with respect to any Tax, the governmental entity
or political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

     “Transfer Taxes” means all transfer, real property transfer, sales, use,
goods and services, value added, documentary, stamp duty, gross receipts,
excise, and conveyance Taxes and other similar Taxes, duties, fees or charges,
provided however, that in no even shall a “Transfer Tax” include any capital
gains Taxes.

--------------------------------------------------------------------------------



5

Index of Defined Terms

Defined Term Section Acquired Parent Entities Recitals Acquired Parent Entity
Balance Sheet Date Section 4.06 Acquired Parent Entity Financials Section 4.06
Agreement Preamble Bermuda Approval Section 6.07 Buyer Preamble Buyer Guarantor
Preamble Cap Section 9.01 Chilquinta Recitals Claim Notice Section 9.03 Closing
Section 2.01 Closing Date Section 2.01 Company Plan Section 4.11 Confidentiality
Agreement Section 6.04 Consent Section 3.03 Deductible Section 9.01 Filing
Section 3.03 Financial Statements Section 4.06 Indemnified Buyer Entities
Section 9.01 Indemnified Entity Section 9.03 Indemnified Seller Entities Section
9.02 Indemnifying Party Section 9.03 Luz del Sur Recitals Material Company Plans
Section 4.11 Material Contracts Section 4.09 OPA Tender Offer Section 6.11 OpCo
Balance Sheet Date Section 4.06 Operating Company Financials Section 4.06
Peruvian Opportunity Company Recitals PSEG Americas (Bermuda) Recitals PSEG
Americas (Delaware) Recitals PSEG Chilquinta Finance Recitals PSEG Guarantor
Preamble Purchase Price Section 2.01 Securities Act Section 5.08 Seller Preamble
Sempra Recitals Support Agreement Section 6.09 Tax Proceeding Section 6.03 Third
Party Section 9.03 Unrelated Asset Section 6.13 waiving party Section 7.05


 

--------------------------------------------------------------------------------



Exhibit B   PSEG Companies                                                    
 Name Jurisdiction of Incorporation Inversiones PSEG Chile Holdco Limitada Chile
PSEG Americas L.L.C. Delaware PSEG Americas Ltd. Bermuda PSEG Cayman Americas IV
Company Cayman PSEG Chilean Equity II Ltd. Cayman PSEG Chilean Equity III Ltd.
Cayman PSEG Chilean Equity Ltd. Cayman PSEG Chilquinta Finance LLC Delaware PSEG
Finance Company Cayman PSEG Global Funding Corp. Delaware PSEG Global Funding II
LLC Delaware PSEG Global Funding III Company Cayman   PSEG/Sempra Companies    
                                                 Name Jurisdiction of
Incorporation Chilquinta Energía Finance Co. LLC Delaware Energy Business
International S.R.L. Peru Inversiones en Servicios Electricos S.R.L. Peru
Ontario Quinta S.R.L. Peru Peruvian Opportunity Company SAC Peru PSEG Sempra
Peruvian Services Company II SRL Peru PSEG Sempra Peruvian Services Company SRL
Peru   Operating Companies                                                    
 Name Jurisdiction of Incorporation Chilquinta Energía S.A. Chile Luz del Sur
S.A.A. Peru Tecnored S.A. Chile Tecsur S.A. Peru   Operating Company
Subsidiaries                                                      Name
Jurisdiction of Incorporation Compania Electrica del Litoral S.A. Chile Empresa
de Distribucion Electrica de Canete S.A. Peru Energas S.A. Chile Energia de
Casablanca S.A. Chile Generadora Electrica Sauce los Andes S.A. Chile
Inmobiliaria del Litroal S.A. Chile Inmobiliaria Luz del Sur S.A. Peru Luz del
Sur International A.V.V. Aruba Luzlinares S.A. Chile Luzparral S.A. Chile Any
additional entity listed as such on Schedule 4.02. N/A

 




--------------------------------------------------------------------------------